

 






















THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.














LEASE
 
(Single Tenant; Stand-Alone; Net)
 


 
BETWEEN
 


 
XILINX, INC.
 
AND
 
SONICWALL, INC.
 



INDEX TO LEASE
   
Page
ARTICLE I.           BASIC LEASE PROVISIONS
1
   
ARTICLE II.          PREMISES
3
   
SECTION 2.1         LEASED PREMISES 
3
SECTION 2.2         ACCEPTANCE AND CONDITION OF PREMISES 
3
SECTION 2.3         BUILDING NAME AND ADDRESS 
4
   
ARTICLE III.         TERM
4
   
SECTION 3.1         GENERAL 
4
SECTION 3.2         DELAY IN POSSESSION 
4
SECTION 3.3         RIGHT TO EXTEND THIS LEASE 
4
   
ARTICLE IV.         RENT AND OPERATING EXPENSES
5
   
SECTION 4.1         BASIC RENT 
5
SECTION 4.2         OPERATING EXPENSES 
5
SECTION 4.3         SECURITY DEPOSIT 
8
   
ARTICLE V.          USES
9
   
SECTION 5.1        USE 
9
SECTION 5.2        SIGNS 
9
SECTION 5.3        HAZARDOUS MATERIALS 
10
   
ARTICLE VI.        COMMON AREAS; SERVICES8
11
   
SECTION 6.1        UTILITIES AND SERVICES 
11
SECTION 6.2        OPERATION AND MAINTENANCE OF COMMON AREAS 
11
SECTION 6.3        USE OF COMMON AREAS 
12
SECTION 6.4        PARKING 
12
SECTION 6.5        CHANGES AND ADDITIONS BY LANDLORD 
12
   
ARTICLE VII.       MAINTAINING THE PREMISES
13
   
SECTION 7.1        TENANT’S MAINTENANCE AND REPAIR 
13
SECTION 7.2        LANDLORD’S MAINTENANCE AND REPAIR 
13
SECTION 7.3        ALTERATIONS 
13
SECTION 7.4        MECHANIC’S LIENS 
14
SECTION 7.5        ENTRY AND INSPECTION 
15
   
ARTICLE VIII.      TAXES AND ASSESSMENTS ON TENANT’S PROPERTY
15
   
ARTICLE IX.        ASSIGNMENT AND SUBLETTING
15
   
SECTION 9.1        TRANSFERS 
15
SECTION 9.2        APPROVAL 
16
SECTION 9.3        TRANSFER PREMIUMS 
16
SECTION 9.4        RECAPTURE 
16
SECTION 9.5        TERMS OF CONSENT 
17
SECTION 9.6        PERMITTED TRANSFERS 
17
   
ARTICLE X.         INSURANCE AND INDEMNITY
17
   
SECTION 10.1      TENANT’S INSURANCE 
17
SECTION 10.2      LANDLORD’S INSURANCE 
18
SECTION 10.3      TENANT’S INDEMNITY 
18
SECTION 10.4      LANDLORD’S NONLIABILITY 
18
SECTION 10.5      WAIVER OF SUBROGATION 
18

 
 

--------------------------------------------------------------------------------

 
INDEX TO LEASE
 
(continued)
Page
  ARTICLE XI.        DAMAGE OR DESTRUCTION
19
   
SECTION 11.1      PARTIAL DAMAGE-INSURED 
19
SECTION 11.2      PARTIAL DAMAGE-UNINSURED 
19
SECTION 11.3      TOTAL DESTRUCTION 
19
SECTION 11.4      DAMAGE NEAR END OF TERM 
19
SECTION 11.5      WAIVER 
19
SECTION 11.6      TENANT’S PROPERTY 
20
SECTION 11.7      NOTICE OF DAMAGE 
20
SECTION 11.8      REPLACEMENT COST 
20
   
ARTICLE XII.      EMINENT DOMAIN
20
   
SECTION 12.1      PARTIAL TAKING 
20
SECTION 12.2      TOTAL TAKING 
20
SECTION 12.3      DISTRIBUTION OF AWARD 
20
SECTION 12.4      SALE UNDER THREAT OF CONDEMNATION 
20
   
ARTICLE XIII.    SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
21
   
SECTION 13.1      SUBORDINATION 
21
SECTION 13.2      ESTOPPEL CERTIFICATE 
21
SECTION 13.3      FINANCIALS 
21
   
ARTICLE XIV.     EVENTS OF DEFAULT AND REMEDIES
22
   
SECTION 14.1      TENANT’S DEFAULTS 
22
SECTION 14.2      LANDLORD’S REMEDIES 
23
SECTION 14.3      LATE PAYMENTS 
24
SECTION 14.4      RIGHT OF LANDLORD TO PERFORM 
24
SECTION 14.5      DEFAULT BY LANDLORD 
25
SECTION 14.6      EXPENSES AND LEGAL FEES 
25
SECTION 14.7      WAIVER OF JURY TRIAL/JUDICIAL REFERENCE 
25
SECTION 14.8      SATISFACTION OF JUDGMENT 
27
SECTION 14.9      LIMITATION OF ACTIONS AGAINST LANDLORD 
27
   
ARTICLE XV.       END OF TERM
27
   
SECTION 15.1      HOLDING OVER 
27
SECTION 15.2      MERGER ON TERMINATION 
27
SECTION 15.3      SURRENDER OF PREMISES; REMOVAL OF PROPERTY 
27
   
ARTICLE XVI.      PAYMENTS AND NOTICES
28
   
ARTICLE XVII.    RULES AND REGULATIONS
29
   
ARTICLE XVIII.   BROKER’S COMMISSION
29
   
ARTICLE XIX.     TRANSFER OF LANDLORD’S INTEREST
29
   
ARTICLE XX.      INTERPRETATION
29
   
SECTION 20.1      GENDER AND NUMBER 
29
SECTION 20.2      HEADINGS 
30
SECTION 20.3      JOINT AND SEVERAL LIABILITY 
30
SECTION 20.4      SUCCESSORS 
30
SECTION 20.5      TIME OF ESSENCE 
30


 
 

--------------------------------------------------------------------------------

 

INDEX TO LEASE
 
(continued)
Page
SECTION 20.6      CONTROLLING LAW/VENUE 
30
SECTION 20.7      SEVERABILITY 
30
SECTION 20.8      WAIVER AND CUMULATIVE REMEDIES 
30
SECTION 20.9      INABILITY TO PERFORM 
30
SECTION 20.10    ENTIRE AGREEMENT
30
SECTION 20.11    QUIET ENJOYMENT
30
SECTION 20.12    SURVIVAL
31
SECTION 20.13    INTERPRETATION.
31
   
ARTICLE XXI.     EXECUTION AND RECORDING
31
   
SECTION 21.1      COUNTERPARTS 
31
SECTION 21.2      CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP
AUTHORITY 
31
SECTION 21.3      EXECUTION OF LEASE; NO OPTION OR OFFER 
31
SECTION 21.4      RECORDING 
31
SECTION 21.5      AMENDMENTS 
31
SECTION 21.6      EXECUTED COPY 
31
SECTION 21.7      ATTACHMENTS 
31
   
ARTICLE XXII.    MISCELLANEOUS
31
   
SECTION 22.1      CHANGES REQUESTED BY LENDER 
31
SECTION 22.2      MORTGAGEE PROTECTION 
32
SECTION 22.3      COVENANTS AND CONDITIONS 
32
SECTION 22.4      SECURITY MEASURES 
32
SECTION 22.5      SDN LIST 
32
SECTION 22.6      FURNITURE, FIXTURES AND EQUIPMENT (“FF&E”)24
32
SECTION 22.7      SECURITY BADGES 
32

 
EXHIBITS


  Exhibit A                                Floor Plan of Premises
  Exhibit B                                Diagram of Site
  Exhibit C                                Tenant’s Insurance
  Exhibit D                                Rules and Regulations
  Exhibit X                                Work Letter
  Exhibit Y                                Basic Rent and Security Deposit



--------------------------------------------------------------------------------




LEASE
(Single Tenant; Net)
 
THIS LEASE is made as of the 19th day of June, 2009, by and between XILINX,
INC., a Delaware corporation, hereafter called “Landlord,” and SONICWALL, INC.,
a California Corporation, hereinafter called “Tenant.”
 
ARTICLE I.
 
BASIC LEASE PROVISIONS
 
Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.
 
 
1.
Premises:  The Premises are more particularly described in Section 2.1.

 
 
2.
Address of Building:  2001 Logic Drive, San Jose, California

 
 
3.
Use of Premises:  For general office use and for the research and development of
computer technology

 
 
4.
Commencement Date:  The Lease term shall commence upon the later occurring of
the following: (a) fifteen (15) days after the date the City of San Jose
completes a final inspection and approves the Tenant Improvements (as such term
is defined in Section 2.2 below) so completed in accordance with the building
permit; or (b) September 1, 2009

 
 
5.
Expiration Date:  The last day of the month in which the fifth anniversary of
the Commencement Date occurs (for example, if the Commencement Date is September
5, 2009, then the Expiration Date would be September 30, 2014)

 
 
6.
Basic Rent:   Basic Rent shall be as set forth on Exhibit Y attached hereto.

 
 
7.
Guarantor(s):  None

 
 
8.
Floor Area:  Approximately 72,000 rentable square feet

 
 
9.
Security Deposit:  Security Deposit shall be as set forth on Exhibit Y attached
hereto.

 
 
10.
Broker(s):
“Landlord’s Broker”:  Colliers International

 
 
“Tenant’s Broker”: CPS CORFAC International

 
 
11.
Additional Insureds:  None

 
12.           Address for Notices:
 
1

--------------------------------------------------------------------------------


 
LANDLORD
TENANT
 
XILINX, INC.
2100 Logic Drive
San Jose, CA 95124
Attn:  Director of Global Site Services
 
 
SONICWALL, INC.
2001 Logic Drive
San Jose, CA  95124
Attn:  Vice President
 
With a  copy to:
 
SONICWALL, INC.
2001 Logic Drive
San Jose, CA  95124
Attn:  General Counsel
 

 
13.
Address for Payments: All payments due under this Lease shall be made to the
address shown on the invoice for the payment due, or if no address is shown, to
Landlord’s notice address above.

 
 
14.
Tenant’s Liability Insurance Requirement:  $3,000,000.00

 
 
15.
Vehicle Parking Spaces:  A minimum of two hundred eighty-eight (288) general
parking spaces, including twenty (20) reserved visitor parking stalls located
adjacent to the Premises’ lobby entrance as indicated on the site plan attached
as Exhibit B. All parking shall be provided to Tenant at no additional cost
during the Term and any extension thereof.

 
2

--------------------------------------------------------------------------------


 
ARTICLE II.
 
PREMISES
 
SECTION 2.1     LEASED PREMISES.  Landlord leases to Tenant and Tenant leases
from Landlord the premises shown in Exhibit A (the “Premises”), containing
approximately the rentable square footage set forth as the “Floor Area” in Item
8 of the Basic Lease Provisions.  The Premises consist of all of the rentable
square footage within the building identified in Item 2 of the Basic Lease
Provisions (the Premises together with such building and the underlying real
property, are called the “Building”).   The Building is located on the site
shown on Exhibit B (the “Site”).  All references to “Floor Area” in this Lease
shall mean the rentable square footage set forth in Item 8 of the Basic Lease
Provisions.  The rentable square footage set forth in Item 8 may include or have
been adjusted by various factors, including, without limitation, a load factor
for any vertical penetrations, stairwells or similar features or areas of the
Building.  Tenant agrees that the Floor Area set forth in Item 8 shall be
binding on Landlord and Tenant for purposes of this Lease regardless of whether
any future or differing measurements of the Premises or the Building are
consistent or inconsistent with the Floor Area set forth in Item 8.
 
SECTION 2.2     ACCEPTANCE AND CONDITION OF PREMISES.  
 
(a) Tenant acknowledges that except as expressly set forth below in Section
2.2(d), neither Landlord nor any representative of Landlord has made any
representation or warranty with respect to the Premises, the Building or the
Site or their respective suitability or fitness for any purpose.
 
(b) Tenant further acknowledges that neither Landlord nor any representative of
Landlord has agreed to undertake any alterations or additions or to construct
any improvements to the Premises, except to fund the “Landlord’s Contribution”
towards construction of certain “Tenant Improvements” subject to the terms and
conditions of the Work Letter attached hereto as Exhibit X (the “Work Letter”).
 
(c) As of the Commencement Date, Tenant shall be conclusively deemed to have
accepted the Premises and those portions of the Building and Site in which
Tenant has any rights under this Lease, which acceptance shall mean that it is
conclusively established that the Premises and those portions of the Building
and Site in which Tenant has any rights under this Lease were in satisfactory
condition and in conformity with the provisions of this Lease, subject only to
those defective or incomplete portions of the Tenant Improvements itemized on a
written punchlist pursuant to the Work Letter or a breach of Landlord’s
representations and warranties set forth below in Section 2.2(d).
 
(d) Landlord hereby represents and warrants that, as of the Commencement Date:
 
(i) The Premises, the Building, and the Common Areas, including all fixtures,
equipment and building systems servicing the Premises, including, without
limitation, existing plumbing, mechanical, lighting, HVAC systems, and all items
for which Tenant shall have repair, maintenance and/or replacement obligations
under Section 7.1 or elsewhere in the Lease and the Tenant Improvements (1) have
been constructed and/or installed in a good and workmanlike manner and  in
compliance with all applicable laws and regulations, (2) are not in violation of
any applicable laws and regulations, and (3) are not subject to any enforcement
or correction order by any government authority in connection with the
generation, use, storage, treatment or disposal of Hazardous Materials (as
defined in Section 5.3);
 
(ii) There are no Hazardous Materials (as defined in Section 5.3) located on the
Premises.
 
(iii)           The roof, bearing walls and foundation of the Building are free
of material defects. .
 
(e) The warranty period for the representation and warranty in Section 2.2(d)(i)
shall be for a period of six (6) months from the Commencement Date.  If Tenant
does not give Landlord notice of any non-compliance with the representations and
warranties in Section 2.2(d)(i) within six (6) months of the Commencement
 
3

--------------------------------------------------------------------------------


 
Date, Landlord shall have no further liability or obligations under
Section 2.2(d)(i), but Landlord shall still be obligated to perform its
maintenance obligations under Sections 6.2 and 7.2 of this Lease.
 
SECTION 2.3     BUILDING NAME AND ADDRESS.  Tenant shall not utilize any name
selected by Landlord from time to time for the Building and/or the Site as any
part of Tenant’s corporate or trade name.  Landlord shall have the right to
change the name, address, number or designation of the Building or Site without
liability to Tenant.
 
 
ARTICLE III.
 
TERM
 
SECTION 3.1     GENERAL.  Subject to the provisions of Section 3.2 below, the
term of this Lease (“Term”) shall commence on the date set forth in Item 4 of
the Basic Lease Provisions (the “Commencement Date”), and shall expire on the
date set forth in Item 5 of the Basic Lease Provisions (the “Expiration
Date”).  
 
SECTION 3.2     DELAY IN POSSESSION.  If Landlord, for any reason whatsoever,
cannot deliver possession of the Premises to Tenant on or before the
Commencement Date as set forth in Item 4 of the Basic Lease Provisions in the
condition required hereunder, this Lease shall not be void or voidable nor shall
Landlord be liable to Tenant for any resulting loss or damage except that
Landlord will reimburse Tenant for reasonable rent actually paid by Tenant that
Tenant would not have had to pay but for the failure of Landlord to deliver
possession of the Premises to Tenant on or before the Commencement Date
(“Alternate Rent”).  However, Tenant shall not be liable for any rent and the
Commencement Date shall not occur until Landlord tenders possession of the
Premises to Tenant in the condition required hereunder, except that if Landlord
cannot so tender possession of the Premises on or before the Commencement Date
due to causes set forth in Section 3 of the Work Letter , then the Commencement
Date shall be deemed to have occurred and Landlord shall be entitled to full
performance by Tenant (including the payment of rent) as of the date set forth
in Item 4 of the Basic Lease Provisions and shall not owe Tenant any Alternate
Rent. So long as Tenant’s activities during such early access do not interfere
with or delay the construction of the Tenant Improvements and Tenant coordinates
such early access and work with Landlord’s Contractor (as such term is defined
in the Work Letter), Tenant shall have early access to the Premises solely for
the completion of certain other improvements consented to by Landlord in
accordance with Section 7.3 of this Lease and installation of Tenant’s
furniture, fixtures, equipment and cabling no later than July 15, 2009 until the
Commencement Date (“Early Access Period”). Such access during the Early Access
Period shall be free of Rent. Tenant shall provide Landlord with necessary
insurance prior to such Early Access.
 
SECTION 3.3     RIGHT TO EXTEND THIS LEASE.  
 
(a) Provided that no Event of Default has occurred under any provision of this
Lease, either at the time of exercise of the extension right granted herein or
at the time of the commencement of such extension, and provided further that
Tenant is occupying the entire Premises and has not assigned or sublet any of
its interest in this Lease, then Tenant may extend the Term of this Lease for
one (1) period of twelve (12) months (the “Extension Term”).  Tenant shall
exercise its right to extend the Term by and only by delivering to Landlord, not
less than six (6) months or more than twelve (12) months prior to the expiration
date of the Term, Tenant’s irrevocable written notice of its commitment to
extend (the “Commitment Notice”).  The Basic Rent payable under the Lease during
the Extension Term shall be as set forth under “Extension Term” in Exhibit Y
attached hereto.
 
(b) If Tenant properly exercises its right to extend the Term for the Extension
Term and Tenant desires to further extend the Term of the Lease beyond the
Extension Term for one (1) additional period of twelve (12) months (the
“Discretionary Extension Term”), Tenant shall deliver such request in writing to
Landlord no sooner than twelve (12) months or no later than nine (9) months
prior to the expiration of the Extension Term.  Within thirty (30) days of such
request, Landlord shall in its sole and absolute discretion either (a) deny such
request to extend the Term beyond the Extension Term, or (b) deliver to Tenant
in writing Landlord’s determination of the amount that is ninety-five percent
(95%) of the then fair market rental value for the Premises (“FMV
Notice”).  Such determination shall be derived from a written appraisal of the
then fair market rental value of the Premises based on comparable facilities in
comparable locations prepared by an independent professional appraiser or real
estate broker who is a Member of the Appraisal Institute (M.A.I.), or its
successor institution, and is experienced
 
4

--------------------------------------------------------------------------------


 
with the prevailing market rents for the area in which the Premises is
located.  If Landlord elects to deliver the FMV Notice, then within thirty (30)
days of receiving such FMV Notice, Tenant shall notify Landlord in writing of
its election to either extend the Term for the Discretionary Extension Term at
the rental rate set forth in the FMV Notice or to vacate the Premises as of the
expiration of the Extension Term (the “Discretionary Extension Notice”).  Within
twenty (20) days after receipt of the Discretionary Extension Notice, Landlord
shall prepare an appropriate amendment to this Lease for the Discretionary
Extension Term period, and Tenant shall execute and return same to Landlord
within ten (10) days after Tenant’s receipt of same.
 
(c) If Tenant fails to timely exercise the extension right granted herein within
the time period expressly set forth for exercise by Tenant in Section 3.3(a)
above, Tenant’s right to extend the Term shall be extinguished and the Lease
shall automatically terminate as of the expiration date of the Term, without any
extension and without any liability to Landlord.  Tenant’s rights under this
Section 3.3 shall belong  to SonicWALL, Inc., a California Corporation, and any
Affiliate, as defined in Section 9.6 below, and any other attempted assignment
or transfer of such rights shall be void and of no force and effect.  Unless
agreed to in a writing signed by Landlord and Tenant, any extension of the Term,
whether created by an amendment to this Lease or by a holdover of the Premises
by Tenant, or otherwise, shall be deemed a part of, and not in addition to, any
duly exercised extension period permitted by this Section 3.3.
 
 
ARTICLE IV.
 
RENT AND OPERATING EXPENSES
 
SECTION 4.1     BASIC RENT.  From and after the Commencement Date, Tenant shall
pay to Landlord without deduction or offset, the rental amount for the Premises
shown in Exhibit Y attached hereto (the “Basic Rent”), including subsequent
adjustments and free rent periods, if any.  The rent shall be due and payable in
advance commencing on the Rent Commencement Date (as prorated for any partial
month) and continuing thereafter on the first day of each successive calendar
month of the Term.  No demand, notice or invoice shall be required for the
payment of Basic Rent.  An installment of rent in the amount of one (1) full
month’s Basic Rent at the initial rate following the free rent period [* * *]
and one (1) month’s estimated Tenant’s Share of Operating Expenses (as defined
in Section 4.2, which amount equals Twenty-Three Thousand Forty Dollars
($23,040)) shall be delivered to Landlord concurrently with Tenant’s execution
of this Lease and shall be applied against the Basic Rent and Operating Expenses
first due hereunder.

SECTION 4.2     OPERATING EXPENSES.
 
(a) From and after the Rent Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant’s Share of all Operating Expenses, as defined in Section
4.2(f), incurred by Landlord in the operation of the Building and Site.  The
term “Tenant’s Share” means one hundred percent (100%) of any Operating Expenses
determined by Landlord and Tenant to solely benefit or relate to  the Building,
plus twelve and 46/100 percent (12.46%) of any Operating Expenses determined by
Landlord to benefit or relate substantially to the Common Area of the Site.
 
(b) Prior to the start of each full Expense Recovery Period (as defined in this
Section 4.2), Landlord shall give Tenant a written estimate of the amount of
Tenant’s Share of Operating Expenses for the applicable Expense Recovery
Period.  Any delay or failure by Landlord in providing such estimate shall not
relieve Tenant from its obligation to pay Tenant’s Share of Operating Expenses
or estimated amounts thereof, if and when Landlord provides such estimate or
final payment amount.  Tenant shall pay the estimated amounts to Landlord in
equal monthly installments, in advance concurrently with payments of Basic
Rent.  If Landlord has not furnished its written estimate for any Expense
Recovery Period by the time set forth above, Tenant shall continue to pay
monthly the estimated Tenant’s Share of Operating Expenses in effect during the
prior Expense Recovery Period; provided that when the new estimate is delivered
to Tenant, Tenant shall, at the next monthly payment date, pay any accrued
estimated Tenant’s Share of Operating Expenses based upon the new estimate. Any
overpayment of Tenant’s Share of Operating Expenses shall be applied to the next
Rent coming due, until Tenant is fully reimbursed. For purposes hereof, “Expense
Recovery Period” shall mean every twelve month period during the Term (or
portion thereof for the first and last lease years) commencing March 1st and
ending on the last day of February, provided that Landlord shall have the right
to change the date on which an Expense Recovery Period commences in which event
appropriate
 
5

--------------------------------------------------------------------------------


 
reasonable adjustments shall be made to Tenant’s Share of Operating Expenses so
that the amount payable by Tenant shall not materially vary as a result of such
change.
 
(c) Within one hundred twenty (120) days after the end of each Expense Recovery
Period, Landlord shall furnish to Tenant a statement (a “Reconciliation
Statement”) showing in reasonable detail the actual or prorated Tenant’s Share
of Operating Expenses incurred by Landlord during such Expense Recovery Period,
and the parties shall within thirty (30) days thereafter make any payment or
allowance necessary to adjust Tenant’s estimated payments of Tenant’s Share of
Operating Expenses, if any, to the actual Tenant’s Share of Operating Expenses
as shown by the Reconciliation Statement.  Any delay or failure by Landlord in
delivering any Reconciliation Statement shall not constitute a waiver of
Landlord’s right to require Tenant to pay Tenant’s Share of Operating Expenses
pursuant hereto except that if any Reconciliation Statement is provided more
than one (1) year after the expiration of the applicable Expense Recovery
Period, such Reconciliation Statement, at Tenant’s option, shall be null and
void. .  Any amount due Tenant shall be credited against installments next
coming due for Basic Rent and under this Section 4.2, and any deficiency shall
be paid by Tenant together with the next installment.  Should Tenant fail to
object in writing to Landlord’s determination of Tenant’s Share of Operating
Expenses within sixty (60) days following delivery of Landlord’s Reconciliation
Statement, Landlord’s determination of Tenant’s Share of Operating Expenses for
the applicable Expense Recovery Period shall be conclusive and binding on the
parties for all purposes and any future claims to the contrary shall be barred.
 
(d) Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within thirty (30) days of written notice pay the entire increase over the
estimated Tenant’s Share of Operating Expenses already paid.  Conversely, any
overpayment by Tenant shall be rebated by Landlord to Tenant not later than
thirty (30) days after such final determination.
 
(e) Not more often than once each calendar year, Tenant, upon thirty (30) days
advance written notice to Landlord, at Tenant’s sole cost and expense, may
retain an independent certified public accountant engaged on a non-contingency
fee basis and reasonably acceptable to Landlord, to review and audit Landlord’s
books and records with regard to the Operating Expenses for the Building,
Premises and Common Areas and the calculations of Tenant’s proportionate share
thereof. If it is determined by such auditors that Tenant overpaid its share of
any Operating Expenses, Landlord shall refund to Tenant the amount of such
overpayment within thirty (30) days. If it is reasonably determined by such
auditors that Tenant underpaid its share of any Operating Expenses, Tenant shall
pay to Landlord the amount of such deficiency within thirty (30) days. If it is
reasonably determined by such auditors that Tenant overpaid its share of any
Operating Expenses by more than ten percent (10%), Landlord shall reimburse
Tenant for the reasonable costs of Tenant’s audit.
 
(f) The term “Operating Expenses” shall mean and include all Building Costs, as
defined in subsection (g), and Property Taxes, as defined in subsection (h), but
shall not be duplicative of any costs for which Tenant is otherwise responsible
under the Lease.
 
(g) The term “Building Costs” shall mean all expenses of operation, repair,
replacement and maintenance of the Building and Site, including without
limitation all appurtenant Common Areas (as defined in Section 6.2), and shall
include the following charges by way of illustration but not
limitation:  Building exterior maintenance (excluding any maintenance of the
foundations, exterior walls, roof and roofing which shall be at Landlord’s sole
cost and expense and not an Operating Expense, but including any costs
associated with the roof membrane amortized over its useful life); maintenance,
repair and replacement of all mechanical systems servicing the Building,
including, but not limited to the HVAC system, provided that the replacement of
any HVAC component or HVAC unit that has a cost in excess of Ten Thousand
Dollars ($10,000) shall be treated as a capital replacement and the cost shall
be amortized over the useful life of such component or unit calculated at a
market cost of funds; outside area maintenance of the Site (including
landscaping and exterior lights serving the Building); insurance premiums and
deductibles and/or reasonable premium and deductible equivalents should Landlord
elect to self-insure all or any portion of any risk that Landlord is authorized
to insure hereunder (including flood insurance premiums); license, permit, and
inspection fees; supplies; materials; equipment; tools; costs incurred in
connection with compliance with any laws or changes in laws applicable to the
Building or Site; the cost of any capital improvements, repairs or replacements
(other than as expressly excluded elsewhere in this Lease) provided that such
costs are amortized as set forth below; labor; and any expense incurred pursuant
to Sections 6.1, 6.2, 7.2, and 10.2
 
6

--------------------------------------------------------------------------------


 
(unless the Lease expressly provides that a specific cost shall be solely at
Landlord’s expense). Notwithstanding the above, the cost of any particular
capital expenditure shall be amortized over its useful life and the amount
includable in Building Costs shall be limited to the monthly amortized cost
thereof. The determination of what constitutes a capital expenditure and useful
life applicable thereto shall be made in accordance with GAAP. Capital
expenditures shall (a) be reasonably intended to reduce or limit operating costs
or energy consumption of the Premises; (b) required after the Commencement Date
under any governmental law or regulation that was not applicable to the
Premises, Building, Site or Common Areas at the time originally constructed; or
(c) be for repair or replacement of any equipment or improvements needed to
operate and/or maintain the Premises, Building, Site and/or Common Areas at the
same quality levels as prior to the repair or replacement.
 
(h) Notwithstanding anything contrary in this Section 4.2 or elsewhere in this
Lease, the following costs and expenses shall not be included in “Building
Costs”:
 
(i) Repair and replacement of the paved surface of the parking lots associated
with the Site, unless such repair or replacement is necessitated by damage
caused by Tenant or Tenant’s employee, agent, or visitor;
 
(ii) Repair and replacement of the following structural elements of the
Building: the foundations, structural walls, and structural roof systems (but
Building Costs shall include any costs associated with the roof membrane
amortized over its useful life);
 
(iii) Repairs, alterations, additions, improvements or replacements needed to
rectify or correct  any construction defects related to the original design,
materials or construction or workmanship of the Building which exist within
Premises as of the Commencement Date;
 
(iv) Repairs made  in order for Landlord to be in compliance with its
representations and warranties set forth above in Section 2.2(d)(i) and and
2.2(d)(ii) or to comply with Landlord’s representations and warranties set forth
above in Section 2.2(d)(iii);
 
(v) Property management fees;
 
(vi) Depreciation;
 
(vii) Rent paid or payable under any ground lease or underlying lease to which
this Lease is subject, including rent paid to any ground landlord under a ground
lease;
 
(viii) Principal payments of mortgage or other non-operating debts of Landlord;
 
(ix) Costs of selling, financing or refinancing the Building;
 
(x) Fines or penalties resulting from any violations of law, negligence or
willful misconduct of Landlord or its employees, agents or contractors;
 
(xi) Any expense for which Landlord has received actual reimbursement;
 
(xii) Costs that Landlord is entitled to recover under a warranty, ;
 
(xiii) Legal fees, space planner’s fees, broker’s leasing commissions or other
compensation payable to brokers incurred with respect to leasing tenant space in
the Site;
 
(xiv) Legal fees, space planner’s fees, broker’s leasing commissions or other
compensation payable to brokers incurred with respect to leasing space in the
Building or Site;
 
(xv) The cost of constructing tenant improvements for any other tenant of the
Site;
 
7

--------------------------------------------------------------------------------


 
(xvi) Legal fees, accountant fees, and other expenses incurred in connection
with disputes of tenants or other occupants of the Site or associated with the
enforcement of the terms of any leases with tenants;
 
(xvii) Costs incurred due to a violation by Landlord or any other tenant of the
terms and conditions of a lease;
 
(xviii) Costs of any service provided to Tenant or other occupants of the Site
for which Landlord is reimbursed;
 
(xix) Deductibles for earthquake and flood insurance;
 
(xx) Landlord’s general overhead expenses not related to the Premises;
 
(xxi) Salaries of any personnel who perform services not in connection with the
management, operation, repair or maintenance of the Premises.; and
 
(xxii) Repairs covered by the proceeds of insurance or from funds provided by
Tenant or any other tenant of the Site(including where any other tenant of the
Site is obligated to make such repairs or pay the cost of such repairs)
 
(i) The term “Property Taxes” as used herein shall include any form of federal,
state, county or local government or municipal taxes, fees, charges or other
impositions of every kind (whether general, special, ordinary or extraordinary)
related to the ownership, leasing or operation of the Building and the tax
parcel on which the Building is located (such parcel being Assessor’s Parcel No.
421-07-031) (the “Tax Parcel”), including without limitation, the following: (i)
all real estate taxes or personal property taxes levied against the Building and
Tax Parcel, as such property taxes may be reassessed from time to time; and (ii)
other taxes, charges and assessments which are levied with respect to this Lease
or to the Building, and any improvements, fixtures and equipment and other
property of Landlord located in the Building, (iii) all assessments and fees for
public improvements, services, and facilities and impacts thereon, including
without limitation arising out of any Community Facilities Districts, “Mello
Roos” districts, similar assessment districts, and any traffic impact mitigation
assessments or fees; (iv) any tax, surcharge or assessment which shall be levied
in addition to or in lieu of real estate or personal property taxes, other than
taxes covered by Article VIII; and (v) taxes based on the receipt of rent
(including gross receipts or sales taxes applicable to the receipt of rent), and
(vi) costs and expenses incurred in contesting the amount or validity of any
Property Tax by appropriate proceedings.  Notwithstanding the foregoing, general
net income or franchise taxes or transfer taxes imposed against Landlord shall
be excluded.
 
SECTION 4.3     SECURITY DEPOSIT.  Concurrently with Tenant’s delivery of this
Lease, Tenant shall deposit with Landlord the sum stated in Exhibit Y attached
hereto, to be held by Landlord as security for the full and faithful performance
of all of Tenant’s obligations under this Lease (the “Security Deposit”).
Landlord shall not be required to keep this Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest on the Security
Deposit.   The Security Deposit may be utilized by Landlord towards the payment
of all expenses by Landlord for which Tenant would be required to reimburse
Landlord under this Lease.  Upon any Event of Default by Tenant (as defined in
Section 14.1), Landlord may, in its sole and absolute discretion and
notwithstanding any contrary provision of Civil Code Section 1950.7, except
Civil Code Section 1950.7(b), retain, use or apply the whole or any part of the
Security Deposit to pay any sum which Tenant is obligated to pay under this
Lease including, without limitation, amounts estimated by Landlord as the
amounts due it for prospective rent and for damages pursuant to Section
14.2(a)(i) of this Lease and/or Civil Code Section 1951.2, sums that Landlord
may expend or be required to expend by reason of the Event of Default by Tenant
or any loss or damage that Landlord may suffer by reason of the Event of Default
or costs incurred by Landlord in connection with the repair or restoration of
the Premises pursuant to Section 15.3 of this Lease upon expiration or earlier
termination of this Lease.  In no event shall Landlord be obligated to apply the
Security Deposit upon an Event of Default and Landlord’s rights and remedies
resulting from an Event of Default, including without limitation, Tenant’s
failure to pay Basic Rent, Tenant’s Share of Operating Expenses or any other
amount due to Landlord pursuant to this Lease, shall not be diminished or
altered in any respect due to the fact that Landlord is holding the Security
Deposit.  If any portion of the Security Deposit is applied by Landlord as
permitted by this Section, Tenant shall within five (5) days after
 
8

--------------------------------------------------------------------------------


 
written demand by Landlord deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount. Tenant agrees that Landlord
may retain all or a portion of the Security Deposit only in an amount as
necessary  and until such time as all amounts due from Tenant in accordance with
this Lease, including the Lab Restoration Work as defined in Section 15.3, have
been determined and paid in full and Tenant agrees that Tenant shall have no
claim against Landlord for Landlord’s retaining such Security Deposit to the
extent provided in this Section.  Except as set forth above or in Section 15.3
of this Lease, the Security Deposit shall be returned to Tenant (or, at
Landlord’s option, to the last assignee of Tenant’s interest in this Lease)
within thirty (30) days after the expiration of the Term.  
 
 
ARTICLE V.
 
USES

SECTION 5.1     USE.  Tenant shall use the Premises only for the purposes stated
in Item 3 of the Basic Lease Provisions, all in accordance with applicable laws
and restrictions and pursuant to approvals to be obtained by Tenant from all
relevant and required governmental agencies and authorities.  The parties agree
that any contrary use shall be deemed to cause material and irreparable harm to
Landlord and shall entitle Landlord to injunctive relief in addition to any
other available remedy.  Tenant, at its expense, shall procure, maintain and
make available for Landlord’s inspection throughout the Term, all governmental
approvals, licenses and permits required for the proper and lawful conduct of
Tenant’s permitted use of the Premises.  Tenant shall not use or allow the
Premises to be used for any unlawful purpose, nor shall Tenant permit any
nuisance or commit any waste in the Premises or the Site.  Tenant shall not
perform any work or conduct any business whatsoever in the Site other than
inside the Premises.  Tenant shall not do or permit to be done anything which
will invalidate or increase the cost of any insurance policy(ies) covering the
Building, the Site and/or their contents, and shall comply with all applicable
insurance underwriters rules.  Tenant shall comply at its expense with all
present and future laws, ordinances, restrictions, regulations, orders, rules
and requirements of all governmental authorities that pertain to Tenant or its
use of the Premises, including without limitation all federal and state
occupational health and safety requirements, whether or not Tenant’s compliance
will necessitate expenditures or interfere with its use and enjoyment of the
Premises and provided, at all times, that the Landlord shall be responsible for
any ADA compliance on and to the exterior of the Building and/or Common Areas
unless such expenditures are necessitated by Tenant’s actions or any Alterations
made to the Premises by Tenant..  Tenant shall comply at its expense with all
present and future covenants, conditions, easements or restrictions now or
hereafter affecting or encumbering the Building and/or Site, and any amendments
or modifications thereto, including without limitation the payment by Tenant of
any periodic or special dues or assessments charged against the Premises or
Tenant which may be allocated to the Premises or Tenant in accordance with the
provisions thereof.
 
SECTION 5.2     SIGNS.  Provided Tenant continues to occupy the entire Premises,
Tenant shall have the exclusive right to one (1) exterior sign on the Building,
and one (1) signage position on the monument sign at the front of the Building,
for Tenant’s name and graphics and subject to Landlord’s right of prior approval
that such exterior signage is in compliance with the Signage Criteria (defined
below).  Except as provided in the foregoing, Tenant shall have no right to
maintain signs in any location in, on or about the Premises, the Building or the
Site and shall not place or erect any signs that are visible from the exterior
of the Building.  The size, location, design, graphics, material, style, color
and other physical aspects of any permitted sign shall be subject to Landlord’s
written determination, as reasonably determined by Landlord, prior to
installation, that signage is in compliance with any covenants, conditions or
restrictions encumbering the Premises and approved by the City in which the
Premises are located (“Signage Criteria”).  Prior to placing or erecting any
such signs, Tenant shall obtain and deliver to Landlord a copy of any applicable
municipal or other governmental permits and approvals and comply with any
applicable insurance requirements for such signage.  Landlord agrees to
reasonably cooperate with Tenant, but at no additional cost or expense to
Landlord, in obtaining any required permits and approvals for the approved
signage.  Tenant shall be responsible for all costs of any permitted sign,
including, without limitation, the fabrication, installation, maintenance and
removal thereof and the cost of any permits therefor. If Tenant fails to
maintain its sign in good condition, or if Tenant fails to remove same upon
termination of this Lease and repair and restore any damage caused by the sign
or its removal, Landlord may do so at Tenant’s expense.  Landlord shall have the
right to temporarily remove any signs in connection with any repairs or
maintenance in or upon the Building.  The term “sign” as used in this Section
shall include all signs, designs, monuments, displays, advertising materials,
logos, banners, projected images, pennants, decals, pictures, notices,
lettering, numerals or graphics.
 
9

--------------------------------------------------------------------------------


 
SECTION 5.3     HAZARDOUS MATERIALS.
 
(a) For purposes of this Lease, the term “Hazardous Materials” means (i) any
“hazardous material” as defined in Section 25501(o) of the California Health and
Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or asbestos, (iii) any
toxic or hazardous materials, substances, wastes or materials as defined
pursuant to any other applicable state, federal or local law or regulation, and
(iv) any other substance or matter which may result in liability to any person
or entity as a result of such person’s possession, use, storage, release or
distribution of such substance or matter under any statutory or common law
theory.
 
(b) Tenant shall not cause or permit any Hazardous Materials to be brought upon,
stored, used, generated, released or disposed of on, under, from or about the
Premises (including without limitation the soil and groundwater thereunder)
without the prior written consent of Landlord, which consent may be given or
withheld in Landlord’s sole and absolute discretion.  Notwithstanding the
foregoing, Tenant shall have the right, without obtaining prior written consent
of Landlord, to utilize within the Premises a reasonable quantity of standard
office products that may contain Hazardous Materials, provided however, that
(i) Tenant shall  follow all instructions on such packaging with respect to the
storage, use and disposal of such products, and shall otherwise comply with all
applicable laws with respect to such products, and (ii) all of the other terms
and provisions of this Section 5.3 shall apply with respect to Tenant’s storage,
use and disposal of all such products.
 
(c) If the presence of any Hazardous Materials on, under, from or about the
Building or the Site caused or permitted by Tenant or its agents, employees,
contractors, licensees or invitees results in (i) injury to any person, (ii)
injury to or any contamination of the Building or the Site, or (iii) injury to
or contamination of any real or personal property wherever situated, Tenant, at
its expense, shall promptly take all actions necessary to return the Building
and the Site and any other affected real or personal property owned by Landlord
to the condition existing prior to the introduction of such Hazardous Materials
and to remedy or repair any such injury or contamination, including without
limitation, any cleanup, remediation, removal, disposal, neutralization or other
treatment of any such Hazardous Materials.  Notwithstanding the foregoing,
Tenant shall not, without Landlord’s prior written consent, which consent may be
given or withheld in Landlord’s sole and absolute discretion, take any remedial
action in response to the presence of any Hazardous Materials on, under, from or
about the Premises or the Site or any other affected real or personal property
owned by Landlord or enter into any similar agreement, consent, decree or other
compromise with any governmental agency with respect to any Hazardous Materials
claims; provided however, Landlord’s prior written consent shall not be
necessary in the event that the presence of Hazardous Materials on, under, from
or about the Premises or the Site or any other affected real or personal
property owned by Landlord (i) imposes an immediate threat to the health, safety
or welfare of any individual and (ii) is of such a nature that an immediate
remedial response is necessary and it is not reasonably practicable  to obtain
Landlord’s consent before taking such action.  To the fullest extent permitted
by law and except to the extent caused by the fault or negligence of Landlord,
Tenant shall indemnify, hold harmless, protect and defend (with attorneys
reasonably acceptable to Landlord) Landlord and any successors to all or any
portion of Landlord’s interest in the Building and the Site and any other real
or personal property owned by Landlord from and against any and all liabilities,
losses, damages, diminution in value, judgments, fines, demands, claims,
recoveries, deficiencies, costs and expenses (including without limitation
attorneys’ fees, court costs and other professional expenses), whether
foreseeable or unforeseeable, arising directly or indirectly out of the use,
generation, storage, treatment, release, on- or off-site disposal or
transportation of Hazardous Materials (A) on, into, from, under or about the
Building during the Term regardless of the source of such Hazardous Materials
unless caused solely by Landlord or (B) on, into, from, under or about the
Premises, the Building or the Site caused or permitted by Tenant, its agents,
employees, contractors, licensees or invitees.  Such indemnity obligation shall
specifically include, without limitation, Tenant’s proportion of the cost of any
required or necessary repair, restoration, cleanup or detoxification of the
Premises, the Building and the Site and any other real or personal property
owned by Landlord, the preparation of any closure or other required plans,
whether such action is required or necessary during the Term or after the
expiration of this Lease and any loss of rental due to the inability to lease
the Premises or any portion of the Building or Site as a result of such
Hazardous Materials, the remediation thereof or any repair, restoration or
cleanup related thereto.  If it is at any time discovered that Hazardous
Materials have been released on, into, from, under or about the Premises during
the Term by  Tenant or its agents, employees, contractors, licensees or
invitees, Tenant shall, at Landlord’s request, immediately prepare and submit to
Landlord a comprehensive plan, subject to Landlord’s approval, specifying the
actions to be taken by Tenant to return the Premises, the Building or the
Site  to the condition existing prior to the introduction of such Hazardous
Materials.  Upon Landlord’s approval of such plan, Tenant shall, at its
 
10

--------------------------------------------------------------------------------


 
expense, and without limitation of any rights and remedies of Landlord under
this Lease or at law or in equity, immediately implement such plan and proceed
to cleanup, remediate and/or remove all such Hazardous Materials in accordance
with all applicable laws and as required by such plan and this Lease.  The
provisions of this Section 5.3(c) shall expressly survive the expiration or
sooner termination of this Lease.
 
(d) To the fullest extent permitted by law, Landlord shall indemnify, hold
harmless, protect and defend (with attorneys reasonably acceptable to Tenant)
Tenant from and against any and all liabilities, losses, damages, judgments,
fines, demands, claims, recoveries, deficiencies, costs and expenses (including
without limitation attorneys’ fees, court costs and other professional
expenses), whether foreseeable or unforeseeable, arising directly or indirectly
out of Landlord’s breach of any of its obligations under this Section 5.3 of the
Lease, including, without limitation, its representation and warranty set forth
above in Section 2.2(d)(ii). For the purpose of the indemnity provisions hereof,
any acts or omissions of Landlord or its officers, directors, employees, agents,
or contractors of Landlord shall be strictly attributable to Landlord. The
provisions of this Section 5.3(d) shall expressly survive the expiration or
sooner termination of this Lease.
 
 
ARTICLE VI.
 
COMMON AREAS; SERVICES

SECTION 6.1     UTILITIES AND SERVICES.  
 
(a) Tenant shall be responsible for and shall pay promptly, directly to the
appropriate supplier, all charges for water, gas, electricity, sewer, heat,
light, power, telephone, telecommunications service, refuse pickup, janitorial
service, interior landscape maintenance and all other utilities, materials and
services furnished directly to Tenant or the Premises or used by Tenant in, on
or about the Premises during the Term, together with any taxes thereon.
 
(b) Landlord shall not be liable for damages or otherwise for any failure or
interruption of any utility or other service furnished to the Premises, and no
such failure or interruption shall be deemed an eviction or entitle Tenant to
terminate this Lease or withhold or abate any rent due hereunder.
Notwithstanding the foregoing, in the event services are interrupted for more
than five (5) business days or if the interruption or failure of any utilities
or services is caused by the negligence or willful misconduct of Landlord, or
Landlord’s officers, agents, employees or contractors, Tenant shall be entitled
to an abatement of rent to the extent of the interference with Tenant’s use and
occupancy of the Premises, with such abatement to commence on the day that
Tenant notifies Landlord of the interruption of utilities or services.  Landlord
shall at all reasonable times have free access to the Building and Premises to
install, maintain, repair, replace or remove all electrical and mechanical
installations of Landlord.  Tenant acknowledges that the costs incurred by
Landlord related to providing above-standard utilities and services to Tenant,
including, without limitation, telephone lines, shall be charged to Tenant.
 
SECTION 6.2     OPERATION AND MAINTENANCE OF COMMON AREAS.  
 
(a) During the Term, Landlord shall operate and maintain all Common Areas within
the Site in the manner Landlord may deem to be appropriate.  The term “Common
Areas” shall mean all areas of the Site which are not held for exclusive use by
persons entitled to occupy space including Tenant, and their respective
employees and invitees, including without limitation the cafeteria located on
the Site (the “Cafeteria”) as more particularly shown on the site plan attached
hereto as Exhibit B, the conference facility located on the Site  (the
“Conference Facility”) as more particularly shown as “LC1” and “LC2” on the site
plan attached hereto as Exhibit B, parking areas and structures, driveways,
sidewalks, landscaped and planted areas, and electrical and utility rooms and
roof access entries, if any, in the Building.
 
(b) An equitable pro-rata portion of costs incurred by Landlord for the
maintenance and operation of the Cafeteria (the “Cafeteria Fee”) shall be
included in Building Costs on an “open book” basis, such Cafeteria Fee to be Two
Thousand Five Hundred Dollars ($2,500.00) per month subject to adjustment should
Landlord’s actual costs to operate the Cafeteria increase.  Any items purchased
at the Cafeteria shall be paid for by Tenant or Tenant’s employees on a
point-of-purchase basis.
 
11

--------------------------------------------------------------------------------


 
(c) The Conference Facility shall be available for Tenant’s use at no cost to
Tenant one (1) time per annual quarter for a one (1) day period of use, subject
to Landlord’s reasonable rules and regulations related to scheduling, access,
security, and cleaning requirements (including payment by Tenant of a reasonable
cleaning fee) (the “Conference Facility Regulations”).  Any additional use of
the Conference Facility shall be at Tenant’s cost and subject to the Conference
Facility Regulations.  Tenant’s quarterly use rights are not cumulative and each
quarterly use right expires if not used in such annual quarter.
 
SECTION 6.3     USE OF COMMON AREAS.  The occupancy by Tenant of the Premises
and Building shall include the use of the Common Areas as provided in this
Article VI, subject, however, to compliance with all  non-discriminatory rules
and regulations as are prescribed from time to time by Landlord for use of the
Common Areas.  Landlord shall at all times during the Term have exclusive
control of the Common Areas, and may restrain or permit any use or occupancy,
except as authorized by Landlord’s rules and regulations for use of the Common
Areas.  Tenant shall keep the Common Areas clear of any obstruction or
unauthorized use related to Tenant’s operations or use of Premises, including
without limitation, planters and furniture. Provided Landlord uses reasonable
efforts not to interfere with the conduct of Tenant’s business at the Premises,
nothing in this Lease shall be deemed to impose liability upon Landlord for any
damage to or loss of the property of, or for any injury to, Tenant, its invitees
or employees except to the extent caused by the fault of negligence of
Landlord.  Landlord may temporarily close any portion of the Common Areas for
repairs, remodeling and/or alterations, to prevent a public dedication or the
accrual of prescriptive rights, or for any other reason deemed sufficient by
Landlord, without liability to Tenant.  Landlord’s temporary closure of any
portion of the Common Areas for such purposes shall not deprive Tenant of
reasonable access to the Premises.
 
SECTION 6.4     PARKING.  Tenant shall be entitled to use its allocated share of
the vehicle parking spaces set forth in Item 15 of the Basic Lease Provisions on
those portions of the Common Areas designated by Landlord for parking at no
additional cost or expense during the Term, including any extension
thereof.  Tenant shall not use more than its allocated share of vehicle parking
spaces.  All parking spaces shall be used only for parking of vehicles no larger
than full size passenger automobiles, sport utility vehicles or pickup trucks,
with the exception that no more than two (2) recreational vehicles owned by
employees of Tenant, who have requirements to be on site from time to time for
twenty-four hour per day, may use certain parking spaces reasonably designated
by Landlord for such use for no more than a seventy-two (72) hour
period.  Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees to be loaded, unloaded or parked in areas other than those designated
by Landlord for such activities.  If Tenant permits or allows any of the
prohibited activities described above, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that Landlord may
have, to remove or tow away the vehicle involved and charge the costs to
Tenant.  Parking within the Building and Common Areas shall be limited to
striped parking stalls, and no parking shall be permitted in any driveways,
access ways or in any area which would prohibit or impede the free flow of
traffic within the Common Areas.  There shall be no parking of any vehicles for
longer than a seventy-two (72)  hour period unless otherwise authorized by
Landlord, and vehicles which have been abandoned or parked in violation of the
terms hereof may be towed away at the owner’s expense.  Nothing contained in
this Lease shall be deemed to create liability upon Landlord for any damage to
motor vehicles of visitors or employees, for any loss of property from within
those motor vehicles, or for any injury to Tenant, its visitors or employees,
unless ultimately determined to be caused by the  active negligence or willful
misconduct of Landlord.  Tenant shall be liable for any damage to the parking
areas caused by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees, including without limitation damage from excess oil leakage.  Tenant
shall have no right to install any fixtures, equipment or personal property in
the parking areas.
 
SECTION 6.5     CHANGES AND ADDITIONS BY LANDLORD.  Landlord reserves the right
to make alterations or additions to the Site, or to the attendant fixtures,
equipment and Common Areas.  Landlord may at any time relocate or remove any of
the driveways, sidewalks, landscaped and planted areas and parking areas of the
Common Areas, from time to time.  No change shall entitle Tenant to any
abatement of rent or other claim against Landlord.  No such change shall deprive
Tenant of reasonable access to or use of the Premises.
 
12

--------------------------------------------------------------------------------


ARTICLE VII.
 
MAINTAINING THE PREMISES
 
SECTION 7.1     TENANT’S MAINTENANCE AND REPAIR.  Subject to Section 2.2,
Section 7.2 and Article XI, Tenant at its sole expense shall maintain and make
all repairs and replacements necessary to keep the interior of the Premises and
Building in the condition as existed on the Commencement Date (or on any later
date that any approved improvements may have been installed), excepting ordinary
wear and tear, including without limitation all interior glass, doors, door
closures, hardware, fixtures, electrical, plumbing, fire extinguisher equipment
and other equipment installed in the Premises and all Alterations constructed by
or for Tenant pursuant to Section 7.3 below.  Any damage or deterioration of the
Premises shall not be deemed ordinary wear and tear if the same could have been
prevented by good maintenance practices by Tenant.    All repairs and
replacements shall be at least equal in quality to the original work, shall be
made only by a licensed contractor reasonably approved by Landlord. Landlord may
impose reasonable restrictions and requirements with respect to repairs and
replacements, as provided in Section 7.3, and the provisions of Section 7.4
shall apply to all repairs and replacements.  If Tenant fails to properly
maintain and/or repair the Premises or the Building as herein provided following
Landlord’s notice and the expiration of the applicable cure period (or earlier
if Landlord determines that such work must be performed prior to such time in
order to avoid damage to the Premises or Building or other detriment), then
Landlord may elect, but shall have no obligation, to perform any repair or
maintenance required hereunder on behalf of Tenant and at Tenant’s expense, and
Tenant shall reimburse Landlord upon demand for all costs incurred.
Notwithstanding the foregoing, if the nature of any Tenant repair, maintenance
or replacement obligation is of a capital nature, the same shall be treated as a
capital expense as set forth in Section 4.2(g) above with the Landlord paying
for the repair, maintenance or replacement and Tenant paying to Landlord in a
lump sum the amortized amount of the cost of repair covering the remaining term
of the Lease.
 
SECTION 7.2     LANDLORD’S MAINTENANCE AND REPAIR.  Subject to Section 4.2,
Section 7.1 and Article XI, Landlord shall at Landlord’s cost provide service,
maintenance and repair with respect to any air conditioning, ventilating or
heating equipment (“HVAC”) which serves the Premises (exclusive, however, of
supplemental HVAC equipment installed by Tenant and serving only the Premises)
and shall maintain in good repair the roof, foundations, footings, the exterior
surfaces of the exterior walls of the Building (including exterior glass), the
structural elements of the Building, except to the extent caused by the fault or
negligence of Tenant  its agents, employees, invitees, subtenants or
contractors.  Landlord shall have the right to employ or designate any reputable
person or firm, including any employee or agent of Landlord or any of Landlord’s
affiliates or divisions, to perform any service, repair or maintenance
function.  Landlord need not make any other improvements or repairs except as
specifically required under this Lease, and nothing contained in this Section
shall limit Landlord’s right to reimbursement from Tenant for maintenance,
repair costs and replacement costs as provided elsewhere in this Lease. Tenant
understands that it shall not perform any maintenance or make any repairs or
replacements at Landlord’s expense and shall have no right to any rental offset
for any maintenance, repairs or replacements performed by Tenant.  Tenant
further understands that Landlord shall not be required to make any repairs to
the roof, foundations, footings, the exterior surfaces of the exterior walls of
the Building (excluding exterior glass), structural elements of the Building, or
HVAC, unless and until either Landlord becomes aware of the need for such repair
or Tenant has notified Landlord in writing of the need for such repair and
Landlord shall have a reasonable period of time thereafter to commence and
complete said repair, if warranted.
 
SECTION 7.3     ALTERATIONS.  
 
(a) Except as otherwise provided in this Section, Tenant shall make no
alterations, additions, fixtures or improvements (“Alterations”) to the Premises
or the Building, including the front lobby area,  without the prior written
consent of Landlord, which consent may be granted or withheld in Landlord’s sole
and absolute discretion.    In the event that any requested Alteration would
result in a change from Landlord’s building standard materials and
specifications (“Standard Improvements”), Landlord may withhold consent to such
Alteration in its sole and absolute discretion.  In the event Landlord so
consents to a change from the Standard Improvements (such change being referred
to as a “Non-Standard Improvement”), Tenant shall be responsible for the cost of
replacing such Non-Standard Improvement with the applicable Standard Improvement
(“Replacements”) which Replacements shall be completed prior to the Expiration
Date or earlier termination of this Lease.  Landlord shall not unreasonably
withhold or delay its consent to any Alterations which cost less than Fifty
Thousand Dollars
 
13

--------------------------------------------------------------------------------


 
($50,000.00) and do not (i) affect the exterior of the Building or outside areas
(or be visible from adjoining sites), or (ii) affect or penetrate any of the
structural portions of the Building, including but not limited to the roof, or
(iii) require any change to the basic floor plan of the Premise (including,
without limitation, the adding of any additional “office” square footage) or any
change to any structural or mechanical systems of the Premises, or (iv) fail to
comply with any applicable governmental requirements or require any governmental
permit as a prerequisite to the construction thereof, or (v) interfere in any
manner with the proper functioning of, or Landlord’s access to, any mechanical,
electrical, plumbing, elevator or HVAC systems, facilities or equipment located
in or serving the Building, or (vi) diminish the value of the Premises
including, without limitation, using lesser quality materials than those
existing in the Premises.
 
(b) Landlord may impose any condition to its consent, including but not limited
to a requirement that the installation and/or removal of all Alterations and
Replacements be covered by a lien and completion bond satisfactory to Landlord
in its sole and absolute discretion and requirements as to the manner and time
of performance of such work.  Landlord shall in all events have the right to
approve prior to the commencement of any work the contractor performing the
installation and removal of Alterations and Replacements and Tenant shall not
permit any contractor not approved by Landlord to perform any work on the
Premises or on the Building.  Tenant shall obtain all required permits for the
installation and removal of Alterations and Replacements and shall perform the
installation and removal of Alterations and Replacements in compliance with all
applicable laws, regulations and ordinances, including without limitation the
Americans with Disabilities Act, all covenants, conditions and restrictions
affecting the Site, and the Rules and Regulations as described in Article
XVII.  If any governmental entity requires, as a condition to any proposed
Alterations or Replacements by Tenant, that improvements be made to the Common
Areas (for example, a change to the number of required disabled parking spaces
needed in the Common Areas as a result of changes made by Tenant within the
Premises), and if Landlord consents to such improvements to the Common Areas
(which consent may be withheld in the sole and absolute discretion of Landlord),
then Tenant shall, at Tenant’s sole expense, make such required improvements to
the Common Areas in such manner, utilizing such materials, and with such
contractors, architects and engineers as Landlord may require in its sole and
absolute discretion.  Landlord shall have the right, but not the obligation, to
elect to make any such improvements to be made to the Common Areas at Tenant’s
expense, in which case Tenant shall reimburse Landlord upon demand for all costs
incurred in making such improvements.
 
(c) Any request for Landlord’s consent to any proposed Alterations shall be made
in writing and shall contain architectural plans describing the work in detail
reasonably satisfactory to Landlord.  Landlord may elect to cause its architect
to review Tenant’s architectural plans.  Should the work proposed by Tenant and
consented to by Landlord modify the basic floor plan of the Premises, then
Tenant shall, at its expense, furnish Landlord with as-built drawings and CAD
disks compatible with Landlord’s systems and standards.
 
(d) Unless Landlord otherwise agrees in writing, all Alterations made or affixed
to the Premises, the Building or to the Common Area (excluding moveable trade
fixtures and furniture), including without limitation all Tenant Improvements
constructed pursuant to the Work Letter (except as otherwise provided in the
Work Letter) and all telephone and data cabling, shall become the property of
Landlord and shall be surrendered with the Premises at the end of the Term;
except that: Landlord may, by notice to Tenant given either prior to or within
ten (10) days following the expiration or termination of this Lease, require
Tenant to:
 
(i) Remove by the Expiration Date, or sooner termination date of this Lease, or
within ten (10) days following notice to Tenant that such removal is required if
notice is given following the Expiration Date or sooner termination, all or any
of the Alterations installed either by Tenant or by Landlord at Tenant’s
request, including performing the restoration work required under Section
15.3(b), but excluding all other Tenant Improvements constructed pursuant to the
Work Letter and all telephone and data cabling; and
 
(ii) To repair any damage to the Premises, the Building or the Common Area
arising from that removal and restore the Premises to its condition prior to
making such Alterations.
 
SECTION 7.4     MECHANIC’S LIENS.  Tenant shall keep the Premises and the Site
free from any liens arising out of any services or work performed, materials
furnished, or obligations incurred by or for Tenant.  Upon request by Landlord,
Tenant shall promptly (but in no event later than fifteen (15) calendar days
following such request) cause any such lien to be released by posting a bond in
accordance with California Civil Code Section 3143
 
14

--------------------------------------------------------------------------------


 
or any successor statute.  In the event that Tenant shall not, within thirty
(30) calendar days following the imposition of any lien, cause the lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other available remedies, the right to cause the lien to be
released by any means it deems proper, including payment of or defense against
the claim giving rise to the lien.  All expenses so incurred by Landlord,
including Landlord’s attorneys’ fees shall be reimbursed by Tenant upon demand,
together with interest from the date of payment by Landlord at the maximum rate
permitted by law until paid.  Tenant shall give Landlord no less than twenty
(20) days’ prior notice in writing before commencing construction of any kind on
the Premises or Common Area and shall again notify Landlord that construction
has commenced, such notice to be given on the actual date on which construction
commences, so that Landlord may post and maintain notices of nonresponsibility
on the Premises, Building, or Common Area, as applicable, which notices Landlord
shall have the right to post and which Tenant agrees it shall not
disturb.  Tenant shall also provide Landlord notice in writing within ten (10)
days following the date on which such work is substantially completed.  The
provisions of this Section shall expressly survive the expiration or sooner
termination of this Lease.
 
SECTION 7.5     ENTRY AND INSPECTION.  Landlord shall at all reasonable times,
upon written or oral notice (except in emergencies, when no notice shall be
required) have the right to enter the Building and Premises to inspect them, to
supply services in accordance with this Lease, to perform any work required or
permitted to be performed by Landlord within the Premises, to have access to
install, repair, maintain, replace or remove all electrical and mechanical
installations of Landlord and to protect the interests of Landlord in the
Premises, and to show the Premises to prospective or actual purchasers or
encumbrance holders (or, during the last one hundred and eighty (180) days of
the Term or when an Event of Default exists, to place upon the Premises any
usual or ordinary “for lease” signs and exhibit the Premises to prospective
tenants at reasonable hours), all without being deemed to have caused an
eviction of Tenant and without abatement of rent except as provided elsewhere in
this Lease.  Landlord shall have the right, if desired, to retain a key which
unlocks all of the doors in the Premises, excluding Tenant’s vaults and safes,
and Landlord shall have the right to use any and all means which Landlord may
deem proper to open the doors in an emergency in order to obtain entry to the
Premises, and any entry to the Premises obtained by Landlord as provided in this
Section 7.5 shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or any eviction of Tenant from the Premises. Landlord
shall at all times use reasonable efforts not to interfere with the conduct of
Tenant’s business at the Premises.
 
 
ARTICLE VIII.
 
TAXES AND ASSESSMENTS ON TENANT’S PROPERTY
 
Tenant shall be liable for and shall pay, prior to delinquency, all taxes and
assessments levied against all personal property of Tenant located in the
Premises.
 
 
ARTICLE IX.
 
ASSIGNMENT AND SUBLETTING
 
SECTION 9.1     TRANSFERS.  Tenant shall not, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed as
further described below: (i) directly or indirectly assign, mortgage, pledge,
hypothecate, encumber, or permit any lien to attach to, or otherwise transfer,
this Lease or any interest hereunder, by operation of law or otherwise, (ii)
sublet the Premises or any part thereof, (iii) permit the use of the Premises by
any entity or person other than Tenant and its employees (all of the foregoing
are hereinafter sometimes referred to collectively as “Transfers” and any Person
to whom any Transfer is made or sought to be made is hereinafter sometimes
referred to as a “Transferee”), or (iv) advertise the Premises or Lease for
Transfers.  If Tenant shall desire Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice shall include: (a) the proposed
effective date (which shall not be less than thirty (30) nor more than one
hundred eighty (180) days after Tenant’s notice), (b) the portion of the
Premises to be Transferred (herein called the “Subject Space”), (c) the terms of
the proposed Transfer and the consideration therefor, the name, address and
background information concerning the proposed Transferee, and a true and
complete copy of all proposed Transfer documentation, and (d) financial
statements (balance sheets and income/expense statements for the current and
prior three (3) years) of the proposed Transferee, in form and detail reasonably
satisfactory to Landlord, certified by an officer, partner or owner of the
Transferee, and any other information to enable Landlord to determine the
financial
 
15

--------------------------------------------------------------------------------


 
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business and proposed use of the Subject Space, and such other
information as Landlord may reasonably require.  Any Transfer made without
complying with this Article, and not cured within thirty (30) days after written
notice from Landlord,  shall at Landlord’s option be null, void and of no
effect.
 
SECTION 9.2     APPROVAL.  Landlord shall approve or disapprove the proposed
Transfer within ten (10) business days of receipt of Tenant’s notice.  Landlord
shall not unreasonably withhold its consent to any proposed Transfer of the
Subject Space to the Transferee on the terms specified in Tenant’s notice.  The
parties hereby agree that it shall be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where
one or more of the following applies (without limitation as to other reasonable
grounds for withholding consent): (i) the Transferee is of a character or
reputation or engaged in a business which is not consistent with the quality or
nature of the Site or other tenants of the Site, (ii) the Transferee intends to
use the Subject Space for purposes which are not permitted under this Lease,
(iii) the Subject Space is not regular in shape with appropriate means of
ingress and egress suitable for normal renting purposes, would result in more
than a reasonable number of occupants, or would require increased services by
Landlord, (iv) the Transferee is either a government (or agency or
instrumentality thereof), (v)  the proposed Transferee does not have, in
Landlord’s sole good faith determination, satisfactory references or a
reasonable financial condition in relation to the obligations to be assumed in
connection with the Transfer, (vi)  the Transfer involves a partial or
collateral assignment, or a mortgage, pledge, hypothecation, or other
encumbrance or lien on this Lease, or a Transfer by operation of law, (vii) the
proposed Transfer involves conversion, merger or consolidation of Tenant into a
limited liability company or limited liability partnership which would have the
legal effect of releasing Tenant from any obligations under this Lease, (viii)
the proposed Transfer would cause Landlord to be in violation of any laws or any
other lease, mortgage or agreement to which Landlord is a party, would give a
tenant of the Site a right to cancel its lease, or would create adverse tax
consequences for Landlord, or (ix)  Tenant has committed and failed to cure an
Event of Default.  If Tenant disagrees with Landlord’s decision to deny
approval, Tenant’s sole remedy shall be to seek injunctive relief.
 
SECTION 9.3     TRANSFER PREMIUMS.  If Landlord consents to a Transfer, and as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
Landlord fifty percent (50%) of any Transfer Premium derived by Tenant from such
Transfer. “Transfer Premium” shall mean, for a lease assignment, all
consideration paid or payable therefor.  “Transfer Premium” shall mean, for a
sublease, all rent, additional rent or other consideration paid by such
Transferee (less reasonable and market leasing commissions relating to the
Transfer and the unamortized portion of Tenant’s Contribution to the Tenant
Improvements) in excess of the total rent payable by Tenant under this Lease (on
a monthly basis during the Term, and on a per rentable square foot basis, if
less than all of the Premises is transferred).  “Transfer Premium” shall also
include so-called “key money,” or other bonus amount paid by Transferee to
Tenant, and any payment in excess of fair market value for services rendered by
Tenant to Transferee or in excess of Tenant’s depreciated tax basis for assets,
fixtures, inventory, equipment or furniture transferred by Tenant to
Transferee.  If part of the consideration for such Transfer shall be payable
other than in cash, Landlord’s share of such non-cash consideration shall be in
such form as is reasonably satisfactory to Landlord.  The percentage of the
Transfer Premium due Landlord hereunder shall be paid within ten (10) days after
Tenant receives any Transfer Premium from the Transferee.
 
SECTION 9.4     RECAPTURE.  Notwithstanding anything to the contrary contained
in this Article, in the event that the Subject Space comprises fifty percent
(50%) or more of the total Premises, Landlord shall have the option, by giving
notice to Tenant within thirty (30) days after receipt of Tenant’s notice of
such proposed Transfer, to recapture  the Subject Space.  Such recapture notice
shall cancel and terminate this Lease with respect to theSubject Space  as of
the date stated in Tenant’s notice as the effective date of the proposed
Transfer (or at Landlord’s option, shall cause the Transfer to be made to
Landlord or its agent or nominee, in which case the parties shall execute
reasonable Transfer documentation promptly thereafter).  If this Lease shall be
canceled with respect to less than the entire Premises, the Basic Rent and
additional rent due under this Lease shall be prorated on the basis of the
number of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, this Lease as so amended shall
continue thereafter in full force and effect, and upon request of either party
the parties shall execute written confirmation of the same. In the event
Landlord elects to recapture the Subject Space, Landlord shall be responsible,
at its sole cost and expense, for the demising thereof and  Tenant shall
surrender and vacate the Subject Space when required hereunder in accordance
with the surrender
 
16

--------------------------------------------------------------------------------


 
provisions of this Lease on an “as is” and “where is” condition, subject to
Tenant’s rights to remove trade fixtures and other personal property..   
 
SECTION 9.5     TERMS OF CONSENT.  If Landlord consents to a Transfer: (i) the
terms and conditions of this Lease, including Tenant’s liability for the Subject
Space, shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) no Transferee shall succeed to any rights provided in this
Lease or any amendment hereto to extend the Term of this Lease, expand the
Premises, or lease other space, any such rights being deemed personal to the
initial Tenant, (d) Tenant shall deliver to Landlord promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, and (v) Tenant shall furnish a complete
statement, certified by an independent certified public accountant, or Tenant’s
chief financial officer, setting forth in detail the computation of any Transfer
Premium that Tenant has derived and shall derive from such Transfer.  Landlord
or its authorized representatives shall have the right at all reasonable times
upon no less than forty eight (48) hours prior written notice to cause its
independent certified public accountant to audit the books, records and papers
of Tenant and any Transferee relating to any Transfer, and shall have the right
to make copies thereof except to the extent prohibited by applicable securities
laws.  If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall within thirty (30) days after demand pay the
deficiency, and if understated by more than ten percent (10%)  Tenant shall pay
Landlord’s costs of such audit.  Any sublease hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any sublease, Landlord shall have the right to: (a) deem such
sublease as merged and canceled and repossess the Subject Space by any lawful
means, or (b) deem such termination as an assignment of such sublease to
Landlord and not as a merger, and require that such subtenant attorn to and
recognize Landlord as its landlord under any such sublease.  If Tenant shall
commit an Event of Default under this Lease and such Event of Default is not
cured during the time period specified herein, Landlord is hereby irrevocably
authorized, as Tenant’s agent and attorney­-in-fact, to direct any Transferee to
make all payments under or in connection with the Transfer directly to Landlord
(which Landlord shall apply towards Tenant’s obligations under this Lease).
 
SECTION 9.6     PERMITTED TRANSFERS.  Notwithstanding anything to the contrary
in this Article IX, Tenant may assign this Lease, without Landlord’s consent,
and without any obligation to pay any Transfer Premiums, and without Landlord’s
right to recapture to any corporation or other entity which controls, is
controlled by, or is under common control with Tenant, or to any corporation or
other entity resulting from a merger, sale, reorganization or consolidation with
Tenant, or to any person or entity which acquires a controlling interest in
Tenant’s stock, either by private sale or as the result of a public stock
offering, or substantially all of the assets of Tenant as a going concern
(collectively, an “Affiliate”), provided that:
 
(a) The Affiliate’s net worth is equal to or greater than Tenant’s net worth at
the time of the Transfer;
 
(b) The Affiliate assumes in writing all of Tenant’s obligations under this
Lease;
 
(c) Tenant notifies Landlord of such assignment to an Affiliate at least thirty
(30)  days prior to the effective date of the assignment; and
 
(d) Tenant gives Landlord such reasonable information as Landlord shall
reasonably request regarding the Affiliate.
 
 
ARTICLE X.
 
INSURANCE AND INDEMNITY

SECTION 10.1     TENANT’S INSURANCE.  Tenant, at its sole cost and expense,
shall provide and maintain in effect the insurance described in Exhibit
C.  Evidence of that insurance must be delivered to Landlord prior to the
Commencement Date or any earlier date on which Tenant may enter upon or take
possession of the Premises for any reason whatsoever.
 
17

--------------------------------------------------------------------------------


 
SECTION 10.2     LANDLORD’S INSURANCE.  Landlord may, at its election, provide
any or all of the following types of insurance, with or without deductible and
in amounts and coverages as may be determined by Landlord in its sole and
absolute discretion:  property insurance, subject to standard exclusions,
covering the Building and/or Site, and such other risks as Landlord or its
mortgagees may from time to time deem appropriate, including coverage for the
Tenant Improvements constructed by Landlord pursuant to the Work Letter (if any)
attached hereto, and commercial general liability coverage.  Landlord shall not
be required to carry insurance of any kind on Tenant’s Alterations or on
Tenant’s other property, including, without limitation, trade fixtures,
furnishings, equipment, signs and all other items of personal property, and
shall not be obligated to repair or replace that property should damage
occur.  All proceeds of insurance maintained by Landlord upon the Building
and/or Site shall be the property of Landlord, whether or not Landlord is
obligated to or elects to make any repairs.
 
SECTION 10.3     TENANT’S INDEMNITY.  To the fullest extent permitted by law,
Tenant shall defend, indemnify, protect, save and hold harmless Landlord, its
agents, and any and all affiliates of Landlord, including, without limitation,
any corporations or other entities controlling, controlled by or under common
control with Landlord, from and against any and all claims, demands, actions,
losses, liabilities, costs or expenses arising either before or after the
Commencement Date from Tenant’s use or occupancy of the Premises, the Building
or the Common Areas, including, without limitation, the use by Tenant, its
agents, employees, invitees or licensees of any facilities within the Common
Areas, including without limitation the Cafeteria; the conduct of Tenant’s
business; any activity, work, or thing done, permitted or suffered by Tenant or
its agents, employees, invitees or licensees in or about the Premises, the
Building or the Common Areas; any Event of Default in the performance of any
obligation on Tenant’s part to be performed under this Lease; or any act or
negligence of Tenant or its agents, employees, visitors, patrons, guests,
invitees or licensees.  Landlord may, at its option, require Tenant to assume
Landlord’s defense in any claim, action or proceeding covered by this Section
through counsel satisfactory to Landlord.  The provisions of this Section shall
expressly survive the expiration or sooner termination of this Lease.  Tenant’s
obligations under this Section shall not apply to the extent that the claim,
demand, action, loss, liability, cost or expense is caused by the active
negligence or willful misconduct of Landlord.
 
SECTION 10.4     LANDLORD’S NONLIABILITY.  Landlord, its agents, and any and all
affiliates of Landlord, shall not be liable to Tenant, its employees, agents
and/or invitees, and Tenant hereby waives all claims against Landlord, its
agents, and any and all affiliates of Landlord, for and knowingly assumes the
risk of loss of or damage to any property, or loss or interruption of business
or income, or any other loss, cost, damage, injury or liability whatsoever
(including without limitation any consequential damages and lost profit or
opportunity costs), resulting from, but not limited to, Acts of God, acts of
civil disobedience or insurrection, acts or omissions of third parties, fire,
explosion, falling plaster, steam, gas, electricity, water or rain which may
leak or flow from or into any part of the Building, mold, or from the breakage,
leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works, roof, windows or other
fixtures in the Building (whether the damage or injury results from conditions
arising in the Premises or in other portions of the Building), except to the
extent caused by  the negligence of Landlord, its agents or any and all
affiliates of Landlord in connection with any of the foregoing.  It is
understood that any such condition may require the temporary evacuation or
closure of all or a portion of the Building.  Except to the extent set forth in
this Section 10.4, Landlord shall have no liability whatsoever (including
without limitation consequential damages and lost profit or opportunity costs)
and, except as provided in Sections 11.1 and 12.1 below, there shall be no
abatement of rent, by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements to
any portion of the Building, including repairs to the Premises, nor shall any
related activity by Landlord constitute an actual or constructive eviction.  In
making repairs, alterations or improvements, however, Landlord shall interfere
as little as reasonably practicable with the conduct of Tenant’s business in the
Premises.  Should Tenant elect to receive any service or products from a
concessionaire, licensee or third party tenant of Landlord, Landlord shall have
no liability for any services or products so provided or for any breach of
contract by such third party provider.  Neither Landlord nor its agents shall be
liable for interference with light or other similar intangible
interests.  Tenant shall immediately notify Landlord in case of fire or accident
in the Premises, the Building or the Site and of defects in any improvements or
equipment.
 
SECTION 10.5     WAIVER OF SUBROGATION.  Landlord and Tenant each hereby waives
all rights of recovery against the other and the other’s agents on account of
loss and damage occasioned to the property of such waiving party to the extent
that the waiving party is entitled to proceeds for such loss or damage under any
property insurance policies carried or required to be carried by the provisions
of this Lease; provided however, that the
 
18

--------------------------------------------------------------------------------


 
foregoing waiver shall not apply to the extent of Tenant’s obligations to pay
deductibles under any such policies and this Lease.  By this waiver it is the
intent of the parties that neither Landlord nor Tenant shall be liable to any
insurance company (by way of subrogation or otherwise) insuring the other party
for any loss or damage insured against under any property insurance policies
contemplated by this Lease, even though such loss or damage might be occasioned
by the negligence of such party, its agents, employees, contractors, guests or
invitees.    
 
 
ARTICLE XI.
 
DAMAGE OR DESTRUCTION
 
SECTION 11.1     PARTIAL DAMAGE-INSURED.  Subject to the provisions of Sections
11.3 and 11.4, if the Premises or the Building, as the case may be, are damaged
to the extent of less than seventy-five percent (75%) of the then replacement
value thereof (excluding excavations and foundations with respect to the
Building), and such damage results in substantial interference for a period
exceeding one hundred eighty (180) calendar days with the conduct by Tenant of
its business at the Premises, Tenant may terminate this Lease effective thirty
(30) days after delivery of written notice to Landlord.  Tenant’s right of
termination shall be exercised by delivery of such notice to Landlord no later
than thirty (30) days after the date that Landlord notifies Tenant of the
estimated percentage damaged and the amount of time necessary to repair the
damage.  In the event Tenant elects not to exercise its right of termination of
the Lease, Landlord shall at Landlord’s expense repair such damage as soon as
reasonably possible and this Lease shall continue in full force and effect
except that Rent shall be abated in proportion to the degree of interference
during the period that there is such substantial interference with the conduct
of Tenant’s business at the Premises.
 
SECTION 11.2     PARTIAL DAMAGE-UNINSURED. Subject to the provisions of Sections
11.3 and 11.4, if at any time during the Term hereof the Premises or the
Building, as the case may be, are damaged and the proceeds received by Landlord
are not sufficient to repair such damage, or such damage was caused by an act or
casualty not covered under an insurance policy required to be maintained by
Landlord pursuant to Section 10.2, or such damage results in substantial
interference for a period exceeding one hundred eighty (180) calendar days with
the conduct by Tenant of its business at the Premises, Tenant may terminate this
Lease effective thirty (30) days after delivery of written notice to
Landlord.  Tenant’s right of termination shall be exercised by delivery of such
notice to Landlord no later than thirty (30) days after the date that Landlord
notifies Tenant of the estimated percentage damaged and the amount of time
necessary to repair the damage. In the event Tenant elects not to exercise its
right of termination of the Lease, Rent shall be abated in proportion to the
degree of interference during the period that there is substantial interference
with the conduct of Tenant’s business at the Premises. Abatement of Rent and
Tenant’s right of termination pursuant to this provision shall be Tenant’s sole
remedy under this Section 11.2.
 
SECTION 11.3     TOTAL DESTRUCTION. If at any time during the term hereof either
the Premises or the Building is destroyed to the extent of seventy-five percent
(75%) or more of the then replacement value thereof (excluding excavations and
foundations with respect to the Building), from any cause whether or not covered
by the insurance maintained pursuant to Section 10.2, this Lease shall at the
option of either party terminate as of the date of such destruction.  The right
of termination shall be exercised by delivery of notice of termination to the
other party within thirty (30) days after the date that Tenant notifies Landlord
of the occurrence of such damage.
 
SECTION 11.4     DAMAGE NEAR END OF TERM. If the Premises are destroyed or
damaged in whole or in part to the extent of at least fifty percent (50%) of the
then replacement value thereof (excluding excavations and foundations with
respect to the Building) whether from an insured or uninsured casualty, during
the last six (6) months of the term of this Lease, either party may cancel and
terminate this Lease as of the date of occurrence of such damage by giving
written notice to the other party of its election to do so within thirty (30)
days after the date of occurrence of such damage.
 
SECTION 11.5     WAIVER.  Tenant waives the provisions of California Civil Code
Sections 1932(2) and 1933(4), and any similar or successor statutes relating to
termination of leases when the thing leased is substantially or entirely
destroyed, and agrees that any such occurrence shall instead be governed by the
terms of this Lease.
 
19

--------------------------------------------------------------------------------


 
SECTION 11.6     TENANT’S PROPERTY. Landlord’s obligation to rebuild or restore
shall not include restoration of Tenant’s trade fixtures, equipment,
merchandise, or any improvements, alterations or additions made by Tenant to the
Premises.
 
SECTION 11.7     NOTICE OF DAMAGE.  Tenant shall notify Landlord within five (5)
days after the occurrence thereof of any damage to all or any portion of the
Premises.  In no event shall Landlord have any obligation to repair or restore
the Premises pursuant to this Article XI until a reasonable period of time after
Landlord’s receipt of notice from Tenant of the nature and scope of any damage
to the Premises, and a reasonable period of time to collect insurance proceeds
arising from such damage (unless such damage is clearly not covered by insurance
then in effect covering the Premises).
 
SECTION 11.8     REPLACEMENT COST.  Landlord shall reasonably determine in good
faith the time necessary to complete repairs and the estimated cost of repair of
any damage, or of the replacement cost, for purposes of this Article XI, by
averaging the costs set forth in two competitive bids for the repair and
replacement work, with such average being conclusive.
 
 
ARTICLE XII.
 
EMINENT DOMAIN

SECTION 12.1     PARTIAL TAKING.  If at least thirty-three percent (33%) of the
floor area of the Premises is taken for any public or quasi-public use, under
any statute or right of eminent domain (collectively a “taking”), this Lease
shall, as to the part so taken, terminate as of the date the condemnor or
purchaser takes possession of the property being taken, and the rent payable
hereunder shall be reduced in the same proportion that the floor area of the
portion of the Premises so taken bears to the original floor area of the
Premises except if the taking renders the Premises unusable for Tenant’s
purposes, Tenant at its sole option may terminate this Lease.  Landlord shall,
at its own cost and expense, make all necessary alterations to the Premises in
order to make the portion of the Premises not taken a complete architectural
unit.  Such work shall not, however, exceed the scope of the work done by
Landlord in originally constructing the Premises.  Each party hereto waives the
provisions of California Code of Civil Procedure Section 1265.130 allowing
either party to petition the superior court to terminate this Lease in the event
of a partial taking of the Premises.
 
SECTION 12.2     TOTAL TAKING.  If more than thirty-three percent (33%) of the
floor area of the Premises is taken, then any such taking shall be treated as a
total taking, and this Lease shall terminate upon the date possession shall be
taken by the condemning authority.
 
SECTION 12.3     DISTRIBUTION OF AWARD. If a part or all of the Premises is
taken, all compensation awarded upon such taking shall belong to and be paid to
Landlord, except that nothing in this Lease shall be deeded to assign to
Landlord or Landlord’s lender any award relating to the value of the leasehold
interest created by this Lease or any award of payment on account of alterations
or improvements paid for by Tenant, Tenant’s trade fixtures and personal
property.  Tenant shall receive from the award a sum attributable to Tenant’s
movable property or trade fixtures on the Premises which Tenant has the right to
remove from the Premises pursuant to the provisions of this Lease, but elects
not to remove; or, if Tenant elects to remove any such property or trade
fixtures, Tenant shall receive a sum for reasonable removal and relocation costs
not to exceed the market value thereof on the date possession of the Premises is
taken.
 
SECTION 12.4     SALE UNDER THREAT OF CONDEMNATION.  A sale by Landlord to any
authority having the power of eminent domain, either under threat of
condemnation or while condemnation proceedings are pending, shall be deemed a
taking under the power of eminent domain for purposes of this Article XII.
 
20

--------------------------------------------------------------------------------


ARTICLE XIII.
 
SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
 
SECTION 13.1     SUBORDINATION.  As a condition precedent to the effectiveness
of this Lease, Landlord shall provide to Tenant a non-disturbance certificate
acceptable to Tenant from any ground lessor, mortgage holders or lien holders of
Landlord or any lender that currently holds a deed of trust or other security
interest against the Premises, Building, Site and/or Common Areas. At the option
of Landlord or any lender of Landlord’s that obtains a security interest in the
Building, this Lease shall be either superior or subordinate to all ground or
underlying leases, mortgages and deeds of trust, if any, which may hereafter
affect the Building, and to all renewals, modifications, consolidations,
replacements and extensions thereof; provided, that so long as no Event of
Default exists under this Lease, Tenant’s possession and quiet enjoyment of the
Premises shall not be disturbed and such lender shall recognize the Lease and
Tenant’s rights hereunder, and this Lease shall not terminate in the event of
termination of any such ground or underlying lease, or the foreclosure of any
such mortgage or deed of trust, to which this Lease has been subordinated
pursuant to this Section.  Tenant shall execute and deliver any documents or
agreements requested by Landlord or such lessor or lender which provide Tenant
with the non-disturbance protections set forth in this Section.  In the event of
a termination or foreclosure, Tenant shall become a tenant of and attorn to the
successor-in-interest to Landlord upon the same terms and conditions as are
contained in this Lease and such successor-in-interest shall be required to
request the Attornment of Tenant, , and shall execute any instrument reasonably
required by Landlord’s successor for that purpose.  Tenant shall also, upon
written request of Landlord, execute and deliver all instruments as may be
required from time to time to subordinate the rights of Tenant under this Lease
to any ground or underlying lease or to the lien of any mortgage or deed of
trust (provided that such instruments include the nondisturbance and attornment
provisions set forth above), or, if requested by Landlord, to subordinate, in
whole or in part, any ground or underlying lease or the lien of any mortgage or
deed of trust to this Lease.  Tenant agrees that any purchaser at a foreclosure
sale or lender taking title under a deed-in-lieu of foreclosure shall not be
responsible for any act or omission of a prior landlord except for continuing
defaults and  shall not be subject to any offsets or defenses Tenant may have
against a prior landlord, except as specifically set forth herein as an offset
or defense that is due Tenant, and shall not be liable for the return of the
security deposit to the extent it is not actually received by such purchaser or
bound by any rent paid for more than the current month in which the foreclosure
occurred.
 
SECTION 13.2     ESTOPPEL CERTIFICATE.
 
(a) Tenant shall within ten (10)  business days following written request from
Landlord, execute, acknowledge and deliver to Landlord, in any form that
Landlord may reasonably require, a statement in writing (i) certifying that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of the modification and certifying that this Lease, as modified, is in
full force and effect) and the dates to which the rental, additional rent and
other charges have been paid in advance, if any, and (ii) acknowledging that, to
Tenant’s knowledge, there are no uncured defaults on the part of Landlord, or
specifying each default if any are claimed, and (iii) setting forth all further
information that Landlord or any prospective purchaser or encumbrancer may
reasonably require.  Tenant’s statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the Building or Site.
 
(b) Notwithstanding any other rights and remedies of Landlord, Tenant’s failure
to deliver any estoppel statement within the provided time shall be conclusive
upon Tenant that (i) this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) there are no uncured
Events of Default in Landlord’s performance, and (iii) not more than one month’s
rental has been paid in advance.
 
SECTION 13.3     FINANCIALS.
 
(a) Tenant shall deliver to Landlord, prior to the execution of this Lease and
thereafter at any time and from time to time within ten (10) days following
Landlord’s written request, Tenant’s current tax returns and financial
statements, certified to be true, accurate and complete by the chief financial
officer of Tenant, including a balance sheet and profit and loss statement for
the most recent prior year, (collectively, the “Statements”), which Statements
shall accurately and completely reflect the financial condition of Tenant.
Landlord acknowledges that Tenant is a publicly traded corporation on a
nationally recognized stock exchange and, so long as
 
21

--------------------------------------------------------------------------------


 
Tenant remains a publicly traded corporation on a nationally recognized stock
exchanges, the foregoing obligation to deliver the Statements shall be satisfied
by the filing by the Tenant of financial statements with the Securities and
Exchange Commission on a quarterly basis on Form 10-Q and on an annual basis on
Form 10-K. In the event Tenant ceases to remain a publicly traded corporation on
a nationally recognized stock exchange, Tenant shall deliver the Statements as
set forth above and  Landlord agrees that it will keep the Statements
confidential, except that Landlord shall have the right to deliver the same to
any proposed purchaser of the Building or Site, and to any encumbrancer or
proposed encumbrancer of all or any portion of the Building or Site.
 
(b) Tenant acknowledges that Landlord is relying on the Statements in its
determination to enter into this Lease, and Tenant represents to Landlord, which
representation shall be deemed made on the date of this Lease and again on the
Commencement Date, that no material change in the financial condition of Tenant,
as reflected in the Statements, has occurred since the date of Tenant’s most
recent periodic report filed with the Securities and Exchange Commission.
 
 
ARTICLE XIV.
 
EVENTS OF DEFAULT AND REMEDIES

SECTION 14.1     TENANT’S DEFAULTS.  The occurrence of any one or more of the
following events (continuing beyond the expiration of any cure period set forth
below, if any is provided) shall constitute an “Event of Default” by Tenant.  A
breach of this Lease that is cured within the applicable cure period set forth
below shall not constitute an Event of Default.
 
(a) The failure by Tenant to make any payment of Basic Rent or additional rent
required to be made by Tenant, as and when due, where the failure continues for
a period of five (5) days after written notice from Landlord to Tenant;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Section 1161
and 1161(a) as amended.  For purposes of these Events of Default and remedies
provisions, the term “additional rent” shall be deemed to include all amounts of
any type whatsoever other than Basic Rent to be paid by Tenant pursuant to the
terms of this Lease and the Work Letter.
 
(b) The assignment, sublease, encumbrance or other transfer of this Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord when consent is required by this Lease.
 
(c) The discovery by Landlord that the Statements or any financial statement
provided by  any Affiliate, successor or guarantor of Tenant, was knowingly
materially false when made.
 
(d) The failure of Tenant to timely and fully provide any subordination
agreement, estoppel certificate or the Statements  in accordance with the
requirements of Article XIII.
 
(e) The abandonment of the Premises by Tenant.
 
(f) The failure or inability by Tenant to observe or perform any of the express
or implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in this Section 14.1, where the failure
continues for a period of thirty (30) days after written notice from Landlord to
Tenant or such shorter period as is specified in any other provision of this
Lease; provided, however, that any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 and 1161(a) as amended. However, if the nature of the failure is
such that more than thirty (30) days are reasonably required for its cure, then
an Event of Default shall not be deemed to have occurred if Tenant commences the
cure within thirty (30) days, and thereafter diligently pursues the cure to
completion.
 
(g) (i) The making by Tenant of any general assignment for the benefit of
creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under 11 U.S.C. Section 101 et seq. (the “Bankruptcy
Code”) or to have debts discharged or for reorganization or arrangement under
any law
 
22

--------------------------------------------------------------------------------


 
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within sixty (60)  days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, if possession is
not restored to Tenant within sixty (60)  days; (iv) the attachment, execution
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where the seizure is not
discharged within sixty (60)  days; (v) Tenant’s convening of a meeting of its
creditors for the purpose of effecting a moratorium upon or composition of its
debts or (vi) the failure of Tenant to pay its material obligations to creditors
as and when they become due and payable, other than as a result of a good faith
dispute by Tenant as to the amount due to such creditors.  Landlord shall not be
deemed to have knowledge of any event described in this Section 14.1(g) unless
notification in writing is received by Landlord, nor shall there be any
presumption attributable to Landlord of Tenant’s insolvency.  In the event that
any provision of this Section 14.1(g) is contrary to applicable law, the
provision shall be of no force or effect.
 
(h) Any other breach of this Lease which this Lease provides is an Event of
Default.
 
SECTION 14.2     LANDLORD’S REMEDIES.
 
(a) If an Event of Default by Tenant occurs, then in addition to any other
remedies available to Landlord, Landlord may exercise the following remedies:
 
(i) Landlord may terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord.  Such termination
shall not affect any accrued obligations of Tenant under this Lease.  Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property.  Landlord shall also be entitled to recover from
Tenant (and to retain, use or apply any Security Deposit held by Landlord
towards amounts estimated by Landlord as:
 
(1) The worth at the time of award of the unpaid Basic Rent and additional rent
which had been earned at the time of termination;
 
(2) The worth at the time of award of the amount by which the unpaid Basic Rent
and additional rent which would have been earned after termination until the
time of award exceeds the amount of such loss that Tenant proves could have been
reasonably avoided;
 
(3) The worth at the time of award of the amount by which the unpaid Basic Rent
and additional rent for the balance of the Term after the time of award exceeds
the amount of such loss that Tenant proves could be reasonably avoided;
 
(4) Any other amount necessary to compensate Landlord for all
damage  proximately caused by Tenant’s failure to perform its obligations under
this Lease  including, but not limited to, the cost of recovering possession of
the Premises, refurbishment of the Premises, marketing costs, commissions and
other expenses of reletting, including necessary repair, the unamortized portion
of any tenant improvements and brokerage commissions funded by Landlord in
connection with this Lease, reasonable attorneys’ fees, and any other reasonable
costs; and
 
(5) At Landlord’s election, all other amounts in addition to or in lieu of the
foregoing as may be permitted by law.  The term “rent” as used in the Lease
shall be deemed to mean the Basic Rent, Tenant’s Share of Operating Expenses and
any other sums required to be paid by Tenant to Landlord pursuant to the terms
of this Lease whether or not designated as additional rent hereunder, including,
without limitation, any sums that may be owing from Tenant pursuant to Section
4.3 of this Lease.  Any sum, other than Basic Rent, shall be computed on the
basis of the average monthly amount accruing during the twenty-four (24) month
period immediately prior to the Event of Default, except that if it becomes
necessary to compute such rental before the twenty-four (24) month period has
occurred, then the computation shall be on the basis of the average monthly
amount during the shorter period.  As used in Sections 14.2(a)(i) (1) and (2)
above, the “worth at the time of award” shall be computed by allowing interest
at the rate of ten percent (10%) per annum.  As used in Section 14.2(a)(i)(3)
 
23

--------------------------------------------------------------------------------


 
above, the “worth at the time of award” shall be computed by discounting the
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%).
 
(ii) Landlord may elect not to terminate Tenant’s right to possession of the
Premises and to continue to enforce all of its rights and remedies under this
Lease, including the right to collect all rent as it becomes due as provided in
Civil Code Section 1951.4.  Efforts by the Landlord to maintain, preserve or
relet the Premises, or the appointment of a receiver to protect the Landlord’s
interests under this Lease, shall not constitute a termination of the Tenant’s
right to possession of the Premises.  In the event that Landlord elects to avail
itself of the remedy provided by this Section 14.2(a)(ii), Landlord shall not
unreasonably withhold its consent to an assignment or subletting of the Premises
subject to the reasonable standards for Landlord’s consent as are contained in
this Lease.
 
(b) Landlord shall be under no obligation to observe or perform any covenant of
this Lease on its part to be observed or performed which accrues after the date
of any Event of Default by Tenant unless and until the Event of Default is cured
by Tenant.  The various rights and remedies reserved to Landlord in this Lease
or otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
 
(c) No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Event of
Default by Tenant.  The acceptance by Landlord of rent shall not be a (i) waiver
of any preceding breach or Event of Default by Tenant of any provision of this
Lease, other than the failure of Tenant to pay the particular rent accepted,
regardless of Landlord’s knowledge of the preceding breach or Event of Default
at the time of acceptance of rent, or (ii) a waiver of Landlord’s right to
exercise any remedy available to Landlord by virtue of the breach or Event of
Default.  The acceptance of any payment from a debtor in possession, a trustee,
a receiver or any other person acting on behalf of Tenant or Tenant’s estate
shall not waive or cure a breach or Event of Default under Section 14.1.  No
payment by Tenant or receipt by Landlord of a lesser amount than the rent
required by this Lease shall be deemed to be other than a partial payment on
account of the earliest due stipulated rent, nor shall any endorsement or
statement on any check or letter be deemed an accord and satisfaction and
Landlord shall accept the check or payment without prejudice to Landlord’s right
to recover the balance of the rent or pursue any other remedy available to
it.  No act or thing done by Landlord or Landlord’s agents during the Term shall
be deemed an acceptance of a surrender of the Premises, and no agreement to
accept a surrender shall be valid unless in writing and signed by Landlord.  No
employee of Landlord or of Landlord’s agents shall have any power to accept the
keys to the Premises prior to the termination of this Lease, and the delivery of
the keys to any employee shall not operate as a termination of this Lease or a
surrender of the Premises.
 
SECTION 14.3     LATE PAYMENTS.  Any payment due to Landlord under this Lease,
including without limitation Basic Rent, Tenant’s Share of Operating Expenses or
any other payment due to Landlord under this Lease whether or not designated as
additional rent hereunder, that is not received by Landlord within five (5) days
following the date due shall bear interest at the maximum rate permitted by law
from the date due until fully paid.  The payment of interest shall not cure any
breach or Event of Default by Tenant under this Lease.  In addition, Tenant
acknowledges that the late payment by Tenant to Landlord of Basic Rent and
Tenant’s Share of Operating Expenses will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult and impracticable to ascertain.  Those costs may include, but are not
limited to, administrative, processing and accounting charges, and late charges
which may be imposed on Landlord by the terms of any ground lease, mortgage or
trust deed covering the Premises.  Accordingly, if any Basic Rent or Tenant’s
Share of Operating Expenses due from Tenant shall not be received by Landlord or
Landlord’s designee within five (5) days following the date due, then Tenant
shall pay to Landlord, in addition to the interest provided above, a late
charge, which the Tenant agrees is reasonable, in a sum equal to five percent
(5%) of the amount overdue.  Acceptance of a late charge by Landlord shall not
constitute a waiver of Tenant’s breach or Event of Default with respect to the
overdue amount, nor shall it prevent Landlord from exercising any of its other
rights and remedies.  The late charge shall be waived for the first (1st)
instance in any calendar year where such late charge is incurred, not to exceed
three (3) times during the Term, provided that the payment is made within five
(5) days of delivery of Landlord’s written notice to Tenant notifying Tenant
that such payment is overdue.
 
SECTION 14.4     RIGHT OF LANDLORD TO PERFORM.  All covenants and agreements to
be performed by Tenant under this Lease shall be performed at Tenant’s sole cost
and expense and without any
 
24

--------------------------------------------------------------------------------


 
abatement of rent or right of set-off.  If Tenant fails to pay any sum of money,
other than rent payable to Landlord, or fails to perform any other act on its
part to be performed under this Lease, and the failure continues beyond any
applicable grace period set forth in Section 14.1, then in addition to any other
available remedies, Landlord may, at its election make the payment or perform
the other act on Tenant’s part and Tenant hereby grants Landlord the right to
enter onto the Premises in order to carry out such performance.  Landlord’s
election to make the payment or perform the act on Tenant’s part shall not give
rise to any responsibility of Landlord to continue making the same or similar
payments or performing the same or similar acts.  Tenant shall, promptly upon
demand by Landlord, reimburse Landlord for all sums paid by Landlord and all
necessary incidental costs, together with interest at the maximum rate permitted
by law from the date of the payment by Landlord.  
 
SECTION 14.5     DEFAULT BY LANDLORD.  Landlord shall not be deemed to be in
default in the performance of any obligation under this Lease, and Tenant shall
have no rights to take any action against Landlord, unless and until Landlord
has failed to perform the obligation within thirty (30) days after written
notice by Tenant to Landlord specifying in reasonable detail the nature and
extent of the failure, except in the case of imminent danger to person or
property in which case Landlord shall perform as soon as reasonably practicable
under the circumstances; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion. Notwithstanding the foregoing, in the event Landlord
fails to properly fulfill (or commence to perform and thereafter diligently
pursue to completion) its obligations for maintenance, repair, replacement
and/or providing services under the Lease, or for performing the Tenant
Improvements, following thirty (30) days written notice from Tenant, then Tenant
may elect, but shall have no obligation to perform any repair or maintenance
required by Landlord hereunder on behalf of Landlord, at Landlord’s
expense.  Landlord shall promptly reimburse Tenant upon demand for all
reasonable costs actually incurred, but Tenant shall not deduct such costs from
any rent or other sum due Landlord and shall seek reimbursement from Landlord
directly.  In the event of Landlord’s default under this Lease, Tenant’s sole
remedies shall be to seek damages or specific performance from Landlord,
provided that any damages shall be limited to Tenant’s actual out-of-pocket
expenses and shall in no event include any consequential damages, lost profits
or opportunity costs.
 
SECTION 14.6     EXPENSES AND LEGAL FEES.   All sums reasonably incurred by
Landlord in connection with any Event of Default by Tenant under this Lease or
holding over of possession by Tenant after the expiration or earlier termination
of this Lease, or any action related to a filing for bankruptcy or
reorganization by Tenant, including without limitation all costs, expenses and
actual accountants, appraisers, attorneys and other professional fees, and any
collection agency or other collection charges, shall be recoverable by Landlord,
and shall bear interest at the rate of ten percent (10%) per annum.   Should
either Landlord or Tenant bring any action in connection with this Lease, the
prevailing party shall be entitled to recover as a part of the action its
reasonable attorneys’ fees, and all other costs.  The prevailing party for the
purpose of this Section shall be determined by the trier of the facts.  
 
SECTION 14.7     WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.  
 
(a) LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY, AND
TO THE EXTENT ENFORCEABLE UNDER CALIFORNIA LAW, EACH PARTY DOES HEREBY EXPRESSLY
AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER
(AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR
AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY
CLAIM OF INJURY OR DAMAGE.  FURTHERMORE, THIS WAIVER AND RELEASE OF ALL RIGHTS
TO A JURY TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND EVERY OTHER PROVISION,
COVENANT, AND/OR CONDITION SET FORTH IN THIS LEASE.
 
(b) IN THE EVENT THAT THE JURY WAIVER PROVISIONS OF SECTION 14.7(a) ARE NOT
ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE PROVISIONS OF THIS SECTION
 
25

--------------------------------------------------------------------------------


 
14.7(b) SHALL APPLY.  IT IS THE DESIRE AND INTENTION OF THE PARTIES TO AGREE
UPON A MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES AND DISPUTES ARISING
OUT OF THIS LEASE OR RELATED TO THE PREMISES WILL BE RESOLVED IN A PROMPT AND
EXPEDITIOUS MANNER.  ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL OR
FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT REMEDY OF ATTACHMENT, ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE
OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR SUBSIDIARY
OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY
CLAIM OF INJURY OR DAMAGE, SHALL BE HEARD AND RESOLVED BY A REFEREE UNDER THE
PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638 – 645.1,
INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO) (THE
“REFEREE SECTIONS”).  ANY FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS
SHALL BE PAID BY THE PARTY INITIATING SUCH PROCEDURE; PROVIDED HOWEVER, THAT THE
COSTS AND FEES, INCLUDING ANY INITIATION FEE, OF SUCH PROCEEDING SHALL
ULTIMATELY BE BORNE IN ACCORDANCE WITH SECTION 14.6 ABOVE.  THE VENUE OF THE
PROCEEDINGS SHALL BE IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED.  WITHIN
TEN (10) DAYS OF DELIVERY BY ANY PARTY TO THE OTHER PARTY OF A WRITTEN REQUEST
TO RESOLVE ANY DISPUTE OR CONTROVERSY PURSUANT TO THIS SECTION 14.7(b), THE
PARTIES SHALL AGREE UPON A SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER OF
FACT OR LAW, AND REPORT A FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY THE
REFEREE SECTIONS.  IF THE PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN SUCH
TEN (10) DAY PERIOD, THEN ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE COUNTY
IN WHICH THE PREMISES ARE LOCATED FOR THE PURPOSE OF APPOINTMENT OF A REFEREE
UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 AND 640, AS SAME MAY BE
AMENDED OF ANY SUCCESSOR STATUTE(S) THERETO.  IF THE REFEREE IS APPOINTED BY THE
COURT, THE REFEREE SHALL BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH
SUBSTANTIAL EXPERIENCE IN THE RELEVANT MATTERS TO BE DETERMINED, FROM
JAMS/ENDISPUTE, INC., THE AMERICAN ARBITRATION ASSOCIATION OR SIMILAR
MEDIATION/ARBITRATION ENTITY.  THE PROPOSED REFEREE MAY BE CHALLENGED BY ANY
PARTY FOR ANY OF THE GROUNDS LISTED IN SECTION 641 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, AS SAME MAY BE AMENDED OR ANY SUCCESSOR STATUTE(S)
THERETO.  THE REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES OF FACT AND LAW
AND REPORT HIS OR HER DECISION ON SUCH ISSUES, AND TO ISSUE ALL RECOGNIZED
REMEDIES AVAILABLE AT LAW OR IN EQUITY FOR ANY CAUSE OF ACTION THAT IS BEFORE
THE REFEREE, INCLUDING AN AWARD OF ATTORNEYS’ FEES AND COSTS IN ACCORDANCE WITH
CALIFORNIA LAW.  THE REFEREE SHALL NOT, HOWEVER, HAVE THE POWER TO AWARD
PUNITIVE DAMAGES, NOR ANY OTHER DAMAGES WHICH ARE NOT PERMITTED BY THE EXPRESS
PROVISIONS OF THIS LEASE, AND THE PARTIES HEREBY WAIVE ANY RIGHT TO RECOVER ANY
SUCH DAMAGES.  THE PARTIES SHALL BE ENTITLED TO CONDUCT ALL DISCOVERY AS
PROVIDED IN THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE REFEREE SHALL
OVERSEE DISCOVERY AND MAY ENFORCE ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY
TRIAL COURT JUDGE, WITH RIGHTS TO REGULATE DISCOVERY AND TO ISSUE AND ENFORCE
SUBPOENAS, PROTECTIVE ORDERS AND OTHER LIMITATIONS ON DISCOVERY AVAILABLE UNDER
CALIFORNIA LAW.  THE REFERENCE PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH
CALIFORNIA LAW (INCLUDING THE RULES OF EVIDENCE), AND IN ALL REGARDS, THE
REFEREE SHALL FOLLOW CALIFORNIA LAW APPLICABLE AT THE TIME OF THE REFERENCE
PROCEEDING.  IN ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE, THE DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST STAND AS THE
DECISION OF THE COURT, AND UPON THE FILING OF THE STATEMENT OF DECISION WITH THE
CLERK OF THE COURT, OR WITH THE JUDGE IF THERE IS NO CLERK, JUDGMENT MAY BE
ENTERED THEREON IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE
COURT.  THE PARTIES SHALL PROMPTLY AND DILIGENTLY COOPERATE WITH ONE ANOTHER AND
THE REFEREE, AND SHALL PERFORM SUCH ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT
AND EXPEDITIOUS RESOLUTION OF THE DISPUTE OR CONTROVERSY IN
 
26

--------------------------------------------------------------------------------


 
ACCORDANCE WITH THE TERMS OF THIS SECTION 14.7(b).  TO THE EXTENT THAT NO
PENDING LAWSUIT HAS BEEN FILED TO OBTAIN THE APPOINTMENT OF A REFEREE, ANY
PARTY, AFTER THE ISSUANCE OF THE DECISION OF THE REFEREE, MAY APPLY TO THE COURT
OF THE COUNTY IN WHICH THE PREMISES ARE LOCATED FOR CONFIRMATION BY THE COURT OF
THE DECISION OF THE REFEREE IN THE SAME MANNER AS A PETITION FOR CONFIRMATION OF
AN ARBITRATION AWARD PURSUANT TO CODE OF CIVIL PROCEDURE SECTION 1285 ET SEQ.
(AS SAME MAY BE AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO).
 
SECTION 14.8     SATISFACTION OF JUDGMENT.  The obligations of Landlord do not
constitute the personal obligations of the individual partners, trustees,
directors, officers, members or shareholders of Landlord or its constituent
partners or members.  Should Tenant recover a money judgment against Landlord,
such judgment shall be satisfied only from the interest of Landlord in the
Building and out of the rent or other income from such property receivable by
Landlord or out of consideration received by Landlord from the sale or other
disposition of all or any part of Landlord’s right, title or interest in the
Building, insurance policy proceeds and/or award in eminent domain attributable
to Landlord’s interest in the property and no action for any deficiency may be
sought or obtained by Tenant.
 
SECTION 14.9     LIMITATION OF ACTIONS AGAINST LANDLORD.  Any claim, demand or
right of any kind by Tenant which is based upon or arises in connection with
this Lease, including without limitation any arising under a tort or contract
cause of action, shall be barred unless Tenant commences an action thereon
within the earlier of the time period prescribed by law or twenty-four (24)
months after the date that the act, omission, event or default upon which the
claim, demand or right arises, has been discovered (or reasonably should have
been discovered) by Tenant.
 
 
ARTICLE XV.
 
END OF TERM
 
SECTION 15.1     HOLDING OVER.  This Lease shall terminate without further
notice upon the expiration of the Term, including any extension terms thereof,
and any holding over by Tenant after the expiration shall not constitute a
renewal or extension of this Lease, or give Tenant any rights under this Lease,
except when in writing signed by both parties.  Any period of time following the
Expiration Date or earlier termination of this Lease required for Tenant to
remove its property or to place the Premises in the condition required pursuant
to Section 15.3 (or for Landlord to do so if Tenant fails to do so) shall be
deemed a holding over by Tenant.  If Tenant holds over for any period after the
Expiration Date (or earlier termination) of the Term with or  without the prior
written consent of Landlord, such possession shall constitute a tenancy at
sufferance only and an Event of Default under this Lease;   In either of such
events, possession shall be subject to all of the terms of this Lease, except
that the monthly Basic Rent shall be at a daily rate of two hundred percent
(200%) of the Basic Rent for the month immediately preceding the date of
termination divided by thirty (30).  If Tenant fails to surrender the Premises
upon the expiration of this Lease despite demand to do so by Landlord, Tenant
shall indemnify and hold Landlord harmless from all loss or liability, including
without limitation, any claims made by any succeeding tenant relating to such
failure to surrender.  Acceptance by Landlord of rent after the termination
shall not constitute a consent to a holdover or result in a renewal of this
Lease.  The foregoing provisions of this Section are in addition to and do not
affect Landlord’s right of re-entry or any other rights of Landlord under this
Lease or at law.
 
SECTION 15.2     MERGER ON TERMINATION.  The voluntary or other surrender of
this Lease by Tenant, or a mutual termination of this Lease, shall terminate any
or all existing subleases unless Landlord, at its option, elects in writing to
treat the surrender or termination as an assignment to it of any or all
subleases affecting the Premises.
 
SECTION 15.3     SURRENDER OF PREMISES; REMOVAL OF PROPERTY.  
 
27

--------------------------------------------------------------------------------


 
(a) Subject to the provisions of Section 7.3 of this Lease and of the Work
Letter, if any, attached hereto, upon the Expiration Date or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in as good order, condition and repair as when received or
as hereafter may be improved by Landlord or Tenant, reasonable wear and tear and
repairs which are Landlord’s obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all personal property,
removable trade fixtures, and equipment and debris and perform all work required
under Section 7.3 of this Lease and/or the Work Letter, if any, attached hereto,
as to Replacements of Non-Standard Improvements and removal of Alterations,
except for any items that Landlord may by written authorization allow to
remain.  Tenant shall repair all damage to the Premises resulting from the
removal, which repair shall include the patching and filling of holes and repair
of structural damage, provided that Landlord may instead elect to repair any
structural damage at Tenant’s expense.  If Tenant shall fail to comply with the
provisions of this Section, Landlord may effect the removal and/or make any
repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand.  If Tenant fails to remove Tenant’s personal property from the
Premises upon the expiration of the Term, Landlord may remove, store, dispose of
and/or retain such personal property, at Landlord’s option, in accordance with
then applicable laws, all at the expense of Tenant.  If requested by Landlord,
Tenant shall execute, acknowledge and deliver to Landlord an instrument in
writing releasing and quitclaiming to Landlord all right, title and interest of
Tenant in the Premises.
 
(b) As part of the Tenant Improvements defined in the Work Letter, Tenant will
be converting an existing conference area within the Building (as shown on
Exhibit B attached hereto) into a laboratory space.  Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall restore such laboratory
space to a bare walls and bare floor condition, including the removal of any
raised flooring and restoration of the electrical system to that which existed
on the Commencement Date (the “Lab Restoration Work”).  Landlord may retain One
Hundred Thousand Dollars ($100,000) of the Security Deposit to be used by
Landlord to restore the Premises after Tenant has vacated the Premises, and, in
the event that the Security Deposit balance is less than One Hundred Thousand
Dollars ($100,000) after Landlord’s deductions for other repairs or damage
attributable to Tenant under this Lease, Tenant shall deposit sufficient funds
with Landlord such that the balance retained by Landlord shall be at least One
Hundred Thousand Dollars ($100,000).  Any amounts not used by Landlord for the
Lab Restoration Work shall be returned to Tenant within thirty (30) days after
completion of the Lab Restoration Work by Landlord.
 
 
ARTICLE XVI.
 
PAYMENTS AND NOTICES
 
All sums payable by Tenant to Landlord shall be deemed to be rent under this
Lease and shall be paid, without deduction or offset, in lawful money of the
United States to Landlord at the address specified in Item 13 of the Basic Lease
Provisions, or at any other place as Landlord may designate in writing.  Unless
this Lease expressly provides otherwise, as for example in the payment of Basic
Rent and the Tenant’s Share of Operating Expenses pursuant to Sections 4.1 and
4.2, all payments shall be due and payable within five (5) days after
demand.  All payments requiring proration shall be prorated on the basis of the
number of days in the pertinent calendar month or year, as applicable.  Any
notice, election, demand, consent, approval or other communication to be given
or other document to be delivered by either party to the other may be delivered
in person or by courier or overnight delivery service to the other party, or may
be deposited in the United States mail, duly registered or certified, postage
prepaid, return receipt requested, and addressed to the other party at the
address set forth in Item 12 of the Basic Lease Provisions, or if to Tenant, at
that address or, from and after the Commencement Date, at the Premises (whether
or not Tenant has departed from, abandoned or vacated the Premises).  Either
party may, by written notice to the other, served in the manner provided in this
Article, designate a different address.  If any notice or other document is sent
by mail, duly registered or certified, it shall be deemed served or delivered
seventy-two (72) hours after mailing.  If more than one person or entity is
named as Tenant under this Lease, service of any notice upon any one of them
shall be deemed as service upon all of them.
 
28

--------------------------------------------------------------------------------


ARTICLE XVII.
 
RULES AND REGULATIONS
 
Tenant agrees to observe faithfully  the Rules and Regulations, attached as
Exhibit D, and any reasonable and nondiscriminatory amendments, modifications
and/or additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Site and Common Areas.  Landlord shall not be liable to
Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease by any other tenant or such tenant’s agents,
employees, contractors, guests or invitees.  One or more waivers by Landlord of
any breach of the Rules and Regulations by Tenant or by any other tenant(s)
shall not be a waiver of any subsequent breach of that rule or any
other.  Tenant’s failure to act in good faith compliance with the Rules and
Regulations shall constitute a breach of this Lease provided Tenant shall have
five (5) business days to cure any such non-compliance after written notice
thereof; provided however, that if the nature of the non-compliance is such that
more than five (5) business days are reasonably required for its cure, then a
breach of this Lease shall not be deemed to have occurred if Tenant commences
the cure within five (5) business days, and thereafter diligently pursues the
cure to completion. In the case of any conflict between the Rules and
Regulations and this Lease, this Lease shall be controlling.
 
 
ARTICLE XVIII.
 
BROKER’S COMMISSION
 
The parties recognize as the broker(s) who negotiated this Lease the firm(s),
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) pursuant to a separate written agreement between
Landlord and the broker(s) unless otherwise provided in this Lease.  It is
understood and agreed that Landlord’s Broker represents only Landlord in this
transaction and that Tenant’s Broker (if any) represents only Tenant.  Each
party warrants that it has had no dealings with any other real estate broker or
agent in connection with the negotiation of this Lease, and agrees to indemnify
and hold the other party harmless from any cost, expense or liability (including
reasonable attorneys’ fees) for any compensation, commissions or charges claimed
by any other real estate broker or agent employed by the indemnifying party in
connection with the negotiation of this Lease.  The foregoing agreement shall
survive the termination of this Lease.
 
 
ARTICLE XIX.
 
TRANSFER OF LANDLORD’S INTEREST
 
In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all further obligations on the
part of Landlord, and the transferor shall be relieved of any obligation to pay
any funds in which Tenant has an interest to the extent that such funds have
been turned over, subject to that interest, to the transferee and Tenant is
notified of the transfer as required by law.  No beneficiary of a deed of trust
to which this Lease is or may be subordinate, and no landlord under a so-called
sale-leaseback, shall be responsible in connection with the Security Deposit,
unless the mortgagee or beneficiary under the deed of trust or the landlord
actually receives the Security Deposit.  It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and with respect to obligations arising during their respective successive
periods of ownership.
 
 
ARTICLE XX.
 
INTERPRETATION
 
SECTION 20.1     GENDER AND NUMBER.  Whenever the context of this Lease
requires, the words “Landlord” and “Tenant” shall include the plural as well as
the singular, and words used in neuter, masculine or feminine genders shall
include the others.
 
29

--------------------------------------------------------------------------------


 
SECTION 20.2     HEADINGS.  The captions and headings of the articles and
sections of this Lease are for convenience only, are not a part of this Lease
and shall have no effect upon its construction or interpretation.
 
SECTION 20.3     JOINT AND SEVERAL LIABILITY.  If more than one person or entity
is named as Tenant, the obligations imposed upon each shall be joint and several
and the act of or notice from, or notice or refund to, or the signature of, any
one or more of them shall be binding on all of them with respect to the tenancy
of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.
 
SECTION 20.4     SUCCESSORS.  Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and
assigns.  Nothing contained in this Section is intended, or shall be construed,
to grant to any person other than Landlord and Tenant and their successors and
assigns any rights or remedies under this Lease.
 
SECTION 20.5     TIME OF ESSENCE.  Time is of the essence with respect to the
performance of every provision of this Lease.
 
SECTION 20.6     CONTROLLING LAW/VENUE.  This Lease shall be governed by and
interpreted in accordance with the laws of the State of California.  Any
litigation commenced concerning any matters whatsoever arising out of or in any
way connected to this Lease shall be initiated in the Superior Court of the
county in which the Site is located.
 
SECTION 20.7     SEVERABILITY.  If any term or provision of this Lease, the
deletion of which would not adversely affect the receipt of any material benefit
by either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.
 
SECTION 20.8     WAIVER AND CUMULATIVE REMEDIES.  One or more waivers by
Landlord or Tenant of any breach of any term, covenant or condition contained in
this Lease shall not be a waiver of any subsequent breach of the same or any
other term, covenant or condition.  Consent to any act by one of the parties
shall not be deemed to render unnecessary the obtaining of that party’s consent
to any subsequent act.  No breach by Tenant of this Lease shall be deemed to
have been waived by Landlord unless the waiver is in a writing signed by
Landlord.  The rights and remedies of Landlord under this Lease shall be
cumulative and in addition to any and all other rights and remedies which
Landlord may have.
 
SECTION 20.9     INABILITY TO PERFORM.  In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, other than financial inability, then the
performance of the work or the doing of the act shall be excused for the period
of the delay and the time for performance shall be extended for a period
equivalent to the period of the delay.  The provisions of this Section shall not
operate to excuse Tenant from the prompt payment of rent or excuse either party
from the timely performance of any other obligation under this Lease within that
party’s reasonable control.
 
SECTION 20.10     ENTIRE AGREEMENT.  This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building and the Site, and all preliminary
negotiations, oral agreements, understandings and/or practices, except those
contained in this Lease, are superseded and of no further effect.  Tenant waives
its rights to rely on any representations or promises made by Landlord or others
which are not contained in this Lease.  No verbal agreement or implied covenant
shall be held to modify the provisions of this Lease, any statute, law, or
custom to the contrary notwithstanding.
 
SECTION 20.11     QUIET ENJOYMENT.  Upon the observance and performance of all
the covenants, terms and conditions on Tenant’s part to be observed and
performed, and subject to the other provisions of this Lease, Tenant shall have
the right of quiet enjoyment and use of the Premises for the Term without
hindrance or interruption by Landlord or any other person claiming by or through
Landlord.
 
30

--------------------------------------------------------------------------------


 
SECTION 20.12     SURVIVAL.  All covenants of Landlord or Tenant which
reasonably would be intended to survive the expiration or sooner termination of
this Lease, including without limitation any warranty or indemnity hereunder,
shall so survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.
 
SECTION 20.13     INTERPRETATION.  This Lease shall not be construed in favor of
or against either party, but shall be construed as if both parties prepared this
Lease.
 
 
ARTICLE XXI.
 
EXECUTION AND RECORDING
 
SECTION 21.1     COUNTERPARTS.  This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.
 
SECTION 21.2     CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP
AUTHORITY.  If Tenant is a corporation, limited liability company or
partnership, each individual executing this Lease on behalf of the corporation,
limited liability company or partnership represents and warrants that he or she
is duly authorized to execute and deliver this Lease on behalf of the
corporation, limited liability company or partnership, and that this Lease is
binding upon the corporation, limited liability company or partnership in
accordance with its terms.  Tenant shall, at Landlord’s request, deliver a
certified copy of its board of directors’ resolution, operating agreement or
partnership agreement or certificate authorizing or evidencing the execution of
this Lease.
 
SECTION 21.3     EXECUTION OF LEASE; NO OPTION OR OFFER.  The submission of this
Lease to Tenant shall be for examination purposes only, and shall not constitute
an offer to or option for Tenant to lease the Premises.  Execution of this Lease
by Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and Tenant and delivery of a fully
executed counterpart to Tenant.
 
SECTION 21.4     RECORDING.  Tenant shall not record this Lease without the
prior written consent of Landlord.  Tenant, upon the request of Landlord, shall
execute and acknowledge a “short form” memorandum of this Lease for recording
purposes. Landlord acknowledges that Tenant is a publicly traded company and
that, provided that Tenant first removes all exhibits attached to this Lease
(including but not limited to removal of Exhibit X and Exhibit Y) prior to any
such filing, a copy of this Lease minus the attached exhibits may need to be
filed with the Securities and Exchange Commission as an exhibit to a current,
interim or annual report.
 
SECTION 21.5     AMENDMENTS.  No amendment or termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest.  No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.
 
SECTION 21.6     EXECUTED COPY.  Any fully executed photocopy or similar
reproduction of this Lease shall be deemed an original for all purposes.
 
SECTION 21.7     ATTACHMENTS.  All exhibits, amendments, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease.
 
 
ARTICLE XXII.
 
MISCELLANEOUS

SECTION 22.1     CHANGES REQUESTED BY LENDER.  If, in connection with obtaining
financing for the Building or Site, the lender shall request reasonable
modifications in this Lease as a condition to the
 
31

--------------------------------------------------------------------------------


 
financing, Tenant will not unreasonably withhold or delay its consent, provided
that the modifications do not materially increase the obligations of Tenant or
materially and adversely affect the leasehold interest created by this Lease.
 
SECTION 22.2     MORTGAGEE PROTECTION.  No act or failure to act on the part of
Landlord which would otherwise entitle Tenant to be relieved of its obligations
hereunder shall result in such a release or termination unless (a) Tenant has
given notice by registered or certified mail to any beneficiary of a deed of
trust or mortgage encumbering the Premises whose address has been furnished to
Tenant in writing and (b) such beneficiary is afforded a reasonable opportunity
to cure the default by Landlord (which in no event shall be less than sixty (60)
days), including, if necessary to effect the cure, time to obtain possession of
the Premises by power of sale or judicial foreclosure provided that such
foreclosure remedy is diligently pursued.  Tenant agrees that each beneficiary
of a deed of trust or mortgage encumbering the Premises is an express third
party beneficiary hereof, Tenant shall have no right or claim for the collection
of any deposit from such beneficiary or from any purchaser at a foreclosure sale
unless such beneficiary or purchaser shall have actually received and not
refunded the deposit, and Tenant shall comply with any written directions by any
beneficiary to pay rent due hereunder directly to such beneficiary without
determining whether a default exists under such beneficiary’s deed of trust.
 
SECTION 22.3     COVENANTS AND CONDITIONS.  All of the provisions of this Lease
shall be construed to be conditions as well as covenants as though the words
specifically expressing or imparting covenants and conditions were used in each
separate provision.
 
SECTION 22.4     SECURITY MEASURES.  Tenant hereby acknowledges that Landlord
shall have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Site.  Tenant assumes all
responsibility for the protection of Tenant, its employees, agents, invitees and
property from acts of third parties.  Nothing herein contained shall prevent
Landlord, at its sole option, from providing security protection for the Site or
any part thereof, at Landlord’s cost.
 
SECTION 22.5     SDN LIST.  Tenant hereby represents and warrants that neither
Tenant nor any officer, director, employee, partner, member or other principal
of Tenant (collectively, “Tenant Parties”) is listed as a Specially Designated
National and Blocked Person (“SDN”) on the list of such persons and entities
issued by the U.S. Treasury Office of Foreign Assets Control (OFAC).  In the
event Tenant or any Tenant Party is or becomes listed as an SDN, Tenant shall be
deemed in breach of this Lease and Landlord shall have the right to terminate
this Lease immediately upon written notice to Tenant.
 
SECTION 22.6     FURNITURE, FIXTURES AND EQUIPMENT (“FF&E”).  Tenant shall have
use of all FF&E located in the Premises as of the Commencement Date, including
but not limited to, furniture systems, security systems, filing systems and the
UPS, for the lease term, and any extension terms, at no additional cost to
Tenant.  Landlord shall provide an inventory of such FF&E to Tenant prior to
Tenant’s possession of the Premises.  Landlord to also provide an inventory of
additional furniture available to Tenant during the term of the Lease should
Tenant desire to reconfigure the Premises for an increased headcount.  Tenant
shall not remove any FF&E from the Premises without Landlord’s prior written
consent.  Tenant shall maintain the FF&E in the same condition as existed on the
Commencement Date, reasonable wear and tear excepted, and shall be liable for
any cost to restore the FF&E to such condition.
 
SECTION 22.7     SECURITY BADGES.  There shall be a Ten Dollar ($10.00) per
security badge charge to cover Landlord’s costs of providing such security
badges.
 
32

--------------------------------------------------------------------------------


 
LANDLORD:
 
TENANT:
XILINX, INC.,
a  Delaware corporation
By:_________________________________
Name:  Jon Olson
Its: Sr. Vice President & CFO
 
SONICWALL, INC.,
a California corporation
By:_________________________________
Name: Frederick M. Gonzalez
Its: Vice President, General Counsel & Corporate Secretary







33

--------------------------------------------------------------------------------


EXHIBIT A


Floor Plan of Premises


[floorplan1.jpg]
 

 
A-1

--------------------------------------------------------------------------------


 
EXHIBIT A (Continued)


Floor Plan of Premises


 
[floorplan2.jpg]


 
A-2

--------------------------------------------------------------------------------


 
EXHIBIT B


Diagram of Site (Building and Premises shown as Building 5)


[floorplan3.jpg]


B-1

--------------------------------------------------------------------------------


EXHIBIT C


TENANT’S INSURANCE


The following requirements for Tenant’s insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with these
requirements.  Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these insurance requirements.  Tenant agrees to
obtain and present evidence to Landlord that it has fully complied with the
insurance requirements.


1.           Tenant shall, at its sole cost and expense, commencing on the date
Tenant is given access to the Premises for any purpose and during the entire
Term, procure, pay for and keep in full force and effect:  (i) commercial
general liability insurance with respect to the Premises and the operations of
or on behalf of Tenant in, on or about the Premises, including but not limited
to coverage for personal injury, contractual liability, independent contractors,
broad form property damage, fire legal liability, products liability (if a
product is sold from the Premises), and liquor law liability (if alcoholic
beverages are sold, served or consumed within the Premises), which policy(ies)
shall be written on an “occurrence” basis and for not less than the amount set
forth in Item 14 of the Basic Lease Provisions, with a combined single limit
(with a $50,000 minimum limit on fire legal liability) per occurrence for bodily
injury, death, and property damage liability, or the current limit of liability
carried by Tenant, whichever is greater, and subject to such increases in
amounts as Landlord may determine from time to time; (ii) workers’ compensation
insurance coverage as required by law, together with employers’ liability
insurance of at least One Million Dollars ($1,000,000.00); (iii) with respect to
Alterations and the like required or permitted to be made by Tenant under this
Lease, builder’s risk insurance in an amount equal to the replacement cost of
the work; (iv) insurance against fire, vandalism, malicious mischief and such
other additional perils as may be included in a standard “special form” policy,
insuring Tenant’s Alterations, trade fixtures, furnishings, equipment and items
of personal property of Tenant located in the Premises, in an amount equal to
not less than ninety percent (90%) of their actual replacement cost (with
replacement cost endorsement); and (v) business interruption coverage in amounts
satisfactory to cover one (1) year of loss.  In no event shall the limits of any
policy be considered as limiting the liability of Tenant under this Lease.


2.           All policies of insurance required to be carried by Tenant pursuant
to this Exhibit C shall be written by responsible insurance companies authorized
to do business in the State of California and with a general policyholder rating
of not less than “A-” and financial rating of not less than “VIII” in the most
current Best’s Insurance Report.  The deductible or other retained limit under
any policy carried by Tenant shall be commercially reasonable, and Tenant shall
be responsible for payment of such retained limit with full waiver of
subrogation in favor of Landlord.  Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy.  A true and exact copy of each paid up policy evidencing the insurance
(appropriately authenticated by the insurer) or a certificate of insurance,
certifying that the policy has been issued, provides the coverage required by
this Exhibit C and contains the required provisions, together with endorsements
acceptable to Landlord evidencing the waiver of subrogation and additional
insured provisions required below, shall be delivered to Landlord prior to the
date Tenant is given the right of possession of the Premises.  Proper evidence
of the renewal of any insurance coverage shall also be delivered to Landlord not
less than thirty (30) days prior to the expiration of the coverage.  In the
event of a loss covered by any policy under which Landlord is an additional
insured, Landlord shall be entitled to review a copy of such policy.


C-1

--------------------------------------------------------------------------------


3.           Each policy evidencing insurance required to be carried by Tenant
pursuant to this Exhibit C shall contain the following provisions and/or clauses
satisfactory to Landlord:  (i) with respect to Tenant’s commercial general
liability insurance, a provision that the policy and the coverage provided shall
be primary and that any coverage carried by Landlord shall be in excess of and
noncontributory with respect to any policies carried by Tenant, together with a
provision including Landlord, the Additional Insureds identified in Item 11 of
the Basic Lease Provisions and any other parties in interest designated by
Landlord, as additional insureds; (ii) except with respect to Tenant’s
commercial general liability insurance, a waiver by the insurer of any right to
subrogation against Landlord, its agents, employees, contractors and
representatives which arises or might arise by reason of any payment under the
policy or by reason of any act or omission of Landlord, its agents, employees,
contractors or representatives; and (iii) a provision that the insurer will not
cancel or change the coverage provided by the policy without first giving
Landlord thirty (30) days prior written notice.  Tenant shall also name
Landlord, the Additional Insureds identified in Item 11 of the Basic Lease
Provisions and any other parties in interest designated by Landlord, as
additional insureds on any excess or umbrella liability insurance policy carried
by Tenant.


4.           In the event that Tenant fails to procure, maintain and/or pay for,
at the times and for the durations specified in this Exhibit C, any insurance
required by this Exhibit C, or fails to carry insurance required by any
governmental authority, Landlord may at its election procure that insurance and
pay the premiums, in which event Tenant shall repay Landlord all sums paid by
Landlord, together with interest at the maximum rate permitted by law and any
related costs or expenses incurred by Landlord, within ten (10) days following
Landlord’s written demand to Tenant.


NOTICE TO TENANT:  IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD PRIOR TO BEING AFFORDED
ACCESS TO THE PREMISES.




C-2

--------------------------------------------------------------------------------


 
EXHIBIT D
 
RULES AND REGULATIONS

 
This Exhibit sets forth the rules and regulations governing Tenant’s use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof.  In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control.


1.           Tenant shall not place anything or allow anything to be placed near
the glass of any window, door, partition or wall, which may appear unsightly
from outside the Premises.


2.           The walls, walkways, sidewalks, entrance passages, elevators,
stairwells, courts and vestibules shall not be obstructed or used for any
purpose other than ingress and egress of pedestrian travel to and from the
Premises, and shall not be used for smoking, loitering or gathering, or to
display, store or place any merchandise, equipment or devices, or for any other
purpose.  The walkways, sidewalks, entrance passageways, courts, vestibules and
roof are not for the use of the general public and Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence in the judgment of the Landlord shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities.  Smoking is
permitted outside the building and within the Site only in areas designated by
Landlord.  Neither Tenant nor its employees, agents, contractors, invitees or
licensees shall bring any firearm, whether loaded or unloaded, into the Site at
any time.  No tenant or employee or invitee or agent of any tenant shall be
permitted upon the roof of the Building without prior written approval from
Landlord.


3.           No awnings or other projection shall be attached to the outside
walls of the Building.  No security bars or gates, curtains, blinds, shades or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Premises without the prior written consent of Landlord.  Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the express written consent of Landlord.


4.           Tenant shall not mark, nail, paint, drill into, or in any way
deface any part of the Premises or the Building except to affix standard
pictures or other wall hangings on the interior walls of the premises so long as
they are not visible from the exterior of the building.  Tenant shall not lay
linoleum, tile, carpet or other similar floor covering so that the same shall be
affixed to the floor of the Premises in any manner except as approved by
Landlord in writing.  The expense of repairing any damage resulting from a
violation of this rule or removal of any floor covering shall be borne by
Tenant.


5.           The toilet rooms, urinals, wash bowls and other plumbing apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein.  Any pipes or tubing used by Tenant to transmit water to an appliance
or device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or invitees, caused it.


6.           Landlord shall direct electricians as to the manner and location of
any future telephone wiring.  No boring or cutting for wires will be allowed
without the prior consent of Landlord.  The locations of the telephones, call
boxes and other office equipment affixed to the Premises shall be subject to the
prior written approval of Landlord.


7.           The Premises shall not be used for manufacturing or for the storage
of merchandise except as such storage may be incidental to the permitted use of
the Premises.  No exterior storage shall be allowed at any time without the
prior written approval of Landlord.  The Premises shall not be used for cooking
or washing clothes without the prior written consent of Landlord, or for lodging
or sleeping or for any immoral or illegal purposes.


D-1

--------------------------------------------------------------------------------


 
8.           Tenant shall not make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph, noise, or otherwise.  Tenant shall
not use, keep or permit to be used, or kept, any foul or obnoxious gas or
substance in the Premises or permit or suffer the Premises to be used or
occupied in any manner offensive or objectionable to Landlord or other occupants
of this or neighboring buildings or premises by reason of any odors, fumes or
gases.


9.           No animals, except for seeing eye dogs, shall be permitted at any
time within the Premises.


10.           Tenant shall not use the name of the Building or the Site in
connection with or in promoting or advertising the business of Tenant, except as
Tenant’s address, without the written consent of Landlord.  Landlord shall have
the right to prohibit any advertising by any Tenant which, in Landlord’s
reasonable opinion, tends to impair the reputation of the Site or its
desirability for its intended uses, and upon written notice from Landlord any
Tenant shall refrain from or discontinue such advertising.


11.           Canvassing, soliciting, peddling, parading, picketing,
demonstrating or otherwise engaging in any conduct that unreasonably impairs the
value or use of the Premises or the Site are prohibited and each Tenant shall
cooperate to prevent the same.  Landlord shall have full and absolute authority
to regulate or prohibit the entrance to the Premises of any vendor, supplier,
purveyor, petitioner, proselytizer or other similar person if, in the good faith
judgment of Landlord, such person will be involved in general solicitation
activities, or the proselytizing, petitioning, or disturbance of other tenants
or their customers or invitees, or engaged or likely to engage in conduct which
may in Landlord’s opinion distract from the use of the Premises for its intended
purpose.  Notwithstanding the foregoing, Landlord reserves the absolute right
and discretion to limit access to the Buildings by any food or beverage
vendor,  invited by Tenant, and Landlord may condition such access upon the
vendor’s execution of an entry permit agreement which may contain provisions for
insurance coverage and/or the payment of a fee to Landlord.


12.           No equipment of any type shall be placed on the Premises which in
Landlord’s opinion exceeds the load limits of the floor or otherwise threatens
the soundness of the structure or improvements of the Building.


13.           Regular building hours of operation are from 6:00 AM to 6:00 PM
Monday through Friday and 9:00 AM to 1:00 PM on Saturday.  No air conditioning
unit or other similar apparatus shall be installed or used by any Tenant without
the prior written consent of Landlord.


14.           The entire Premises, including vestibules, entrances, parking
areas, doors, fixtures, windows and plate glass, shall at all times be
maintained in a safe, neat and clean condition by Tenant.  All trash, refuse and
waste materials shall be regularly removed from the Premises by Tenant and
placed in the containers at the locations designated by Landlord for refuse
collection.  All cardboard boxes must be “broken down” prior to being placed in
the trash container.  All styrofoam chips must be bagged or otherwise contained
prior to placement in the trash container, so as not to constitute a
nuisance.  Pallets must be immediately disposed of by tenant and may not be
disposed of in the Landlord provided trash container or enclosures.  Pallets may
be neatly stacked in an exterior location on a temporary basis (no longer than 5
days) so long as Landlord has provided prior written approval.  The burning of
trash, refuse or waste materials is prohibited.


15.           Tenant shall use at Tenant’s cost such pest extermination
contractor as Landlord may direct and at such intervals as Landlord may require.


D-2

--------------------------------------------------------------------------------


16.           All keys for the Premises shall be provided to Tenant by Landlord
and Tenant shall return to Landlord any of such keys so provided upon the
termination of the Lease.  Tenant shall not change locks or install other locks
on doors of the Premises, without the prior written consent of Landlord.  In the
event of loss of any keys furnished by Landlord for Tenant, Tenant shall pay to
Landlord the costs thereof.  Upon the termination of its tenancy, Tenant shall
deliver to Landlord all the keys to lobby(s), suite(s) and telephone &
electrical room(s) which have been furnished to Tenant or which Tenant shall
have had made.


17.           No person shall enter or remain within the Site while intoxicated
or under the influence of liquor or drugs.  Landlord shall have the right to
exclude or expel from the Site any person who, in the absolute discretion of
Landlord, is under the influence of liquor or drugs.


18.           The moving of large or heavy objects shall occur only between
those hours as may be designated by, and only upon previous written notice to,
Landlord, and the persons employed to move those objects in or out of the
Building must be reasonably acceptable to Landlord.  Without limiting the
generality of the foregoing, no freight, furniture or bulky matter of any
description shall be received into or moved out of the lobby of the Building or
carried in the elevator.


19.           Tenant shall not install equipment, such as but not limited to
electronic tabulating or computer equipment, requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease without prior written consent of Landlord.


20.           Landlord reserves the right to reasonably amend or supplement the
foregoing Rules and Regulations on a non-discriminatory basis and to adopt and
promulgate additional rules and regulations applicable to the Premises.  At
least fifteen (15) prior to their effective date, written notice of such rules
and regulations and amendments and supplements thereto, if any, shall be given
to the Tenant.






D-3

--------------------------------------------------------------------------------




 
EXHIBIT X
 
WORK LETTER
 
Construction of Tenant Improvements with Landlord’s Contribution


1.           Definitions.
 
(a)           The term “Tenant Improvements” shall mean those improvements that
Landlord is obligated to construct in the Premises pursuant to plans and
specifications developed therefor in accordance with Paragraph 2(a) below.
 
(b)           The term “Tenant Improvement Costs” shall include but not be
limited to all sums (1) paid to contractors for labor and materials furnished in
connection with construction of the Tenant Improvements pursuant to Paragraph 2
below; (2) all costs, expenses, payments, fees, and charges whatsoever paid or
incurred by Landlord to or at the direction of any city, county, or other
governmental authority or agency which are required to be paid by Landlord in
order to obtain all necessary governmental permits, licenses, inspections and
approvals relating to the construction of the Tenant Improvements and the use
and occupancy of the Premises, including without limitation all in lieu fees and
utility fees; (3) engineering and architectural fees for services required in
connection with the design and construction of the Tenant Improvements; and (4)
premiums, if any, for course of construction insurance and for payment and
completion bonds relating only to construction of the Tenant Improvements.
 
(c)           Landlord shall provide a “Tenant Improvement Allowance” of Five
Hundred Seventy-Six Thousand Dollars ($576,000.00) (the “Landlord’s
Contribution”), based on Eight Dollars ($8.00) per rentable square foot of the
Premises. If the actual cost of completion of the Tenant Improvements and costs
of furniture, fixtures, and equipment for the Premises is less than the maximum
amount provided for the Landlord’s Contribution, such savings shall inure to the
benefit of Landlord and Tenant shall not be entitled to any credit or payment.
 
2.           Procedure and Time Schedules.
 
(a)           Approval of Plans.  Within twenty (20) days after execution of
this Lease by both parties hereto, Tenant shall prepare and submit to Landlord
preliminary plans, specifications and working drawings for the Tenant
Improvements which Tenant desires Landlord to construct on the Premises.  As
soon as the final plans, specifications and working drawings are completed,
Landlord shall deliver the same to Tenant for its approval, which shall not be
unreasonably withheld, and which shall be based solely upon whether such final
plans are consistent with the preliminary plans.  In all events, the parties
shall use their best efforts to reach agreement so that such plans may be
submitted for governmental approval within seven (7) days from submission of
such plans to Tenant for its approval.  If Landlord and Tenant agree on such
plans, they shall indicate their approval thereof by initialing and dating the
same.  Landlord or its agent shall submit such final plans, specifications and
working drawings to all appropriate governmental agencies for
approval.  Landlord shall notify Tenant of any changes required by any
governmental agencies, and Tenant shall have seven (7) days thereafter to
indicate its approval thereof.   The final plans, specifications and working
drawings as approved, and all change orders specifically permitted pursuant to
subparagraph (c) below, shall be referred to herein as the “Approved Plans.”
 
(b)           Contractors.  The Tenant Improvements shall be constructed by a
general contractor (the “Contractor”) selected by Landlord and approved by
Tenant, in its reasonable discretion. Contractor shall competitively bid all
Tenant Improvement Work that is to be subcontracted.  All parties shall use
their best efforts to complete the preparation and approval of the Approved
Plans so that construction contracts may be executed to ensure completion on or
before September 1, 2009 (the “Target Completion Date”).
 
X-1

--------------------------------------------------------------------------------


 
(c)           Changes To Approved Plans for Tenant Improvements.  Once the
Approved Plans have been finally approved by Landlord and Tenant as provided
above, then thereafter neither party shall have the right to order extra work or
change orders with respect to the construction of the Tenant Improvements
without the prior written consent of the other, which consent shall not be
unreasonably withheld or delayed.  All extra work or change orders requested by
either Landlord or Tenant shall be made in writing, shall specify the amount of
delay or the time saved resulting therefrom, shall specify any added or reduced
cost resulting therefrom, shall specify which party shall pay such costs and the
manner of payment and shall become effective and a part of the Approved Plans
once approved in writing by both parties.
 
(d)           Commencement and Completion of the Tenant Improvements.  As soon
as (1) the Approved Plans have been developed as provided above, and (2) all
necessary governmental approvals have been obtained, then Landlord shall
thereafter commence construction of such improvements and shall diligently
prosecute such construction to completion, taking commercially reasonable
efforts so that the Tenant Improvements are  substantially completed by the
Target Completion Date.  Such improvements shall be constructed by Landlord
substantially in accordance with the Approved Plans, and in compliance with all
applicable regulations, ordinances, building codes, and statutes of lawful
governmental authority.
 
(e)           Payment of Cost of Tenant Improvements.
 
(i)           Landlord shall pay all Tenant Improvement Costs up to an amount
equal to the Tenant Improvement Allowance. Tenant shall pay any excess Tenant
Improvement Costs over and above the Tenant Improvement Allowance (the “Tenant
Contribution”).
 
(ii)           After approval of the original Approved Plans by Landlord and
Tenant, Landlord shall obtain from the Contractor a budget (the “TI Budget”)
setting forth the estimated cost of the Tenant Improvements prior to any
subsequent change orders.  An estimate of the Tenant Contribution shall be
determined based on the TI Budget (the “Estimated Tenant Contribution”).
 
(iii)           Prior to commencement of construction of the Tenant
Improvements, Tenant shall deposit the Estimated Tenant Contribution into an
interest-bearing account (the “Construction Cost Account”) at a banking
institution reasonably acceptable to both parties.  The Construction Cost
Account shall be established as a dual-signature account, requiring the
authorization of both Landlord and Tenant for any and all withdrawals.  If any
change orders are made to the Approved Plans that increase the estimated cost
for the Tenant Improvements above the amount estimated in the TI Budget, then
Tenant shall promptly deposit cash in the amount of the increased cost into the
Construction Cost Account.  The Estimated Tenant Contribution plus any
additional amounts deposited in the Construction Cost Account by Tenant, less
any withdrawals made to pay for the Tenant Improvements, shall remain in the
Construction Cost Account until completion of the Tenant Improvements.
 
(iv)           Landlord shall submit invoices to Tenant promptly after
Contractor submits such invoices to Landlord for the costs of completed Tenant
Improvements.  Upon delivery by Landlord to Tenant of invoices from Contractor
for completed Tenant Improvements, Tenant and Landlord shall authorize payment
of such invoices from the Construction Cost Account until all funds held in the
Construction Cost Account have been depleted.
 
(v)           Upon exhaustion of all funds held in the Construction Cost
Account, Landlord shall deduct the costs for the Tenant Improvement Costs from
the Tenant Improvement Allowance.  The Tenant Improvement Allowance shall be
paid out of Landlord’s general funds, with any remaining balance commingled with
Landlord’s other general funds.
 
X-2

--------------------------------------------------------------------------------


 
(vi)           In the event the amount of the Tenant Contribution is higher than
the amount of the Estimated Tenant Contribution made by Tenant plus any
additional amount deposited by Tenant in the Construction Cost Account, the
difference shall be paid to Landlord by Tenant promptly after presentation by
Landlord of final invoices from Contractor and/or lien releases evidencing such
increase. In the event the amount of the Tenant Contribution is less than the
amount of the Estimated Tenant Contribution made by Tenant plus any additional
amount deposited by Tenant in the Construction Cost Account, the difference
shall be paid in cash by Landlord to Tenant within thirty (30) days of
completion of the Tenant Improvements.
 
3.           Delay In Completion Caused By Tenant.  The parties hereto
acknowledge that the date on which Tenant’s obligation to pay the monthly Basic
Rent would otherwise commence may possibly be delayed because of, among other
things:  (a) Tenant’s failure to promptly review and approve plans for the
Tenant Improvements submitted by Landlord within the time period required; (b)
Tenant’s request for special materials, finishes, or installations which are not
readily available and cause a delay; (c) change orders requested by Tenant and
approved by Landlord that cause a delay; (d) Tenant’s failure to complete any of
its own improvement work to the extent Tenant delays completion by appropriate
governmental authorities of their final inspection and approval of Tenant
Improvements to be constructed by Landlord; or (e) interference with
construction of the Tenant Improvements caused by Tenant or by Tenant’s
contractors or subcontractors that causes a delay.
 
It is the intent of the parties hereto that Tenant’s obligation to pay the
monthly Basic Rent not be delayed by any of such causes,  and in the event it is
so delayed, then Tenant’s obligation to pay the monthly Basic Rent shall
commence as of the date it would otherwise have commenced absent said delay
caused by Tenant.
 
4.           Delivery of Possession.  When the Tenant Improvements are
substantially completed, Landlord and Tenant shall together walk through and
inspect the Premises and Tenant Improvements so completed (which inspection
shall include the testing of all utility facilities, lighting, HVAC equipment,
and other service equipment affecting the Premises, and an inspection of all
ceilings, walls, and floors) using their best efforts to discover all
uncompleted or defective construction.  After such inspection has been
completed, a list of “punchlist” items shall be prepared by Landlord which the
parties agree are to be corrected by Landlord.  Landlord shall use its best
efforts to complete and/or repair such punchlist items within thirty (30)
days.  Tenant’s taking possession of the Premises shall be deemed to be an
acceptance by Tenant of the Premises as complete and in accordance with the
terms of this Lease, subject to completion of the punchlist items within said
period and subject only to the warranty contained in Section 2.2(d)(i),
2.2(d)(ii) and 2.2(d)(iii) of the Lease. For any item or items of Tenant
Improvements, if any, for which Tenant shall have any maintenance, repair or
replacement obligation under the Lease, Landlord shall assign on a non-exclusive
basis any construction warranties or enforce such warranties on Tenant’s behalf.
 
 


X-3

--------------------------------------------------------------------------------


 
EXHIBIT Y


BASIC RENT AND SECURITY DEPOSIT




 
Basic Rent:

 
 
Commencing on the Commencement Date, the Basic Rent shall be Zero Dollars
($0.00) per month, based on $0.00 per rentable square foot.  Tenant shall not
pay Operating Expenses (as hereinafter defined) during the three-month period in
which Basic Rent is $0.00 per rentable square foot.

 
Basic Rent is subject to adjustment as follows:
 
Commencing in the third (3rd) calendar month following the month in which the
Commencement Date occurs and on the same day of the month as the Commencement
Date (the “Rent Commencement Date”) (for example, if the Commencement Date is
September 15, 2009, then commencing on December 15, 2009), the Basic Rent shall
be [* * *].
 
Commencing on the first (1st) anniversary of the Commencement Date, the Basic
Rent shall be [* * *].
 
Commencing on the second (2nd) anniversary of the Commencement Date, the Basic
Rent shall be [* * *].
 
Commencing on the third (3rd) anniversary of the Commencement Date, the Basic
Rent shall be [* * *].
 
Commencing on the fourth (4th) anniversary of the Commencement Date, the Basic
Rent shall be [* * *].
 
Commencing on the first (1st) day of the Extension Term (as defined in Section
3.3(a)), the Basic Rent shall be [* * *].

 
Security Deposit:  [* * *]

 
 
Y-1 

--------------------------------------------------------------------------------

 
 
AMENDMENT TO
LEASE AGREEMENT


Xilinx, Inc., (“Landlord”) and Sonicwall, Inc., (“Tenant”) hereby agree to amend
the Lease Agreement previously executed on the 19th day if June, 2009 by the
parties (the “Agreement”) to expressly include the following (this
“Amendment”).  This Amendment shall be effective as of the last date signed
hereto.
 
The parties hereby agree to delete Section 21.4 entitled Recordings in its
entirety and replace it with the following:
 
SECTION 21.4     RECORDING.  Tenant shall not record this Lease without the
prior written consent of Landlord.  Tenant, upon the request of Landlord, shall
execute and acknowledge a “short form” memorandum of this Lease for recording
purposes. Landlord acknowledges that Tenant is a publicly traded company and
that, a copy of this Lease may need to be filed with the Securities and Exchange
Commission as an exhibit to a current, interim or annual report.  In the event
Exhibits X and Y are required to be included in such filing, Tenant agrees to
consult with Landlord to ensure confidential treatment for any information
contained in such exhibits, to the degree Landlord deems necessary.
 
Except as otherwise expressly amended, the original Agreement remains in full
force and effect according to its terms.
 


 
TENANT                                LANDLORD


SONICWALL,
INC.                                                                           XILINX,
INC.


By:______________________________
By:______________________________




______________________________        ____________________________
(Print
Name)                                                                           (Print
Name)
Title: ____________________________
Title: ____________________________



Date: ____________________________
Date: ____________________________



 



